


Execution Version
Loan No: 1007304



--------------------------------------------------------------------------------

























CREDIT AGREEMENT










Dated as of July 20, 2012




by and among


HEALTHCARE TRUST OF AMERICA HOLDINGS, LP
a Delaware limited partnership,
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO
and their assignees under Section 13.6,
as Lenders,


WELLS FARGO Bank, National Association,
as Administrative Agent,


and


Wells Fargo Securities, LLC
as Sole Lead Arranger and Sole Bookrunner,
































--------------------------------------------------------------------------------




Table of Contents
Articles; Section                                        Page










SFI-733935v3
ARTICLE I.
DEFINITIONS                                1

Section 1.1
Definitions                                1

Section 1.2
General; References to Pacific Time                    25

ARTICLE II.
CREDIT FACILITY                            25

Section 2.1
Loans                                    25

Section 2.2
Rates and Payment of Interest on Loans                    26

Section 2.3
Number of Interest Periods                        26

Section 2.4
Repayment of Loans                            27

Section 2.5
Prepayments                                27

Section 2.6
Continuation                                27

Section 2.7
Conversion                                28

Section 2.8    Notes                                    28
Section 2.9
Increase in Commitments                        28

Section 2.10
Funds Transfer Disbursements                        29

ARTICLE III.
Payments, Fees and Other General Provisions                30

Section 3.1
Payments                                30

Section 3.2
Pro Rata Treatment                            31

Section 3.3
Sharing of Payments, Etc                        31

Section 3.4
Several Obligations                            32

Section 3.5
Fees                                    32

Section 3.6
Computations                                32

Section 3.7
Usury                                    32

Section 3.8
Statements of Account                            33

Section 3.9
Defaulting Lenders                            33

Section 3.10
Taxes; Foreign Lenders                            34

ARTICLE IV.
[Reserved]                                    36

ARTICLE V.
Yield Protection, Etc                            36

Section 5.1
Additional Costs; Capital Adequacy                    36

Section 5.2
Suspension of LIBOR Loans                        37

Section 5.3
Illegality                                38

Section 5.4
Compensation                                38

Section 5.5
Treatment of Affected Loans                        38

Section 5.6
Affected Lenders                            39

Section 5.7
Change of Lending Office                        39

Section 5.8
Assumptions Concerning Funding of LIBOR Loans            40

ARTICLE VI.
Conditions Precedent                            40

Section 6.1
Initial Conditions Precedent                        40

Section 6.2
Conditions Precedent to All Loans                    42

ARTICLE VII.
Representations and Warranties                        42





--------------------------------------------------------------------------------




Section 7.1
Organization; Powers                            43

Section 7.2
Authorization; Enforceability                        43

Section 7.3
Governmental Approvals; No Conflicts                    43

Section 7.4
Financial Condition; No Material Adverse Change            43

Section 7.5
Properties                                44

Section 7.6
Litigation and Environmental Matters                    44

Section 7.7
Compliance with Laws and Agreements                    44

Section 7.8
Investment and Holding Company Status                44

Section 7.9
Taxes                                    45

Section 7.10
ERISA                                    45

Section 7.11
Disclosure                                45

Section 7.12
Federal Regulations                            45

Section 7.13
Labor Matters                                45

Section 7.14
Subsidiaries                                46

Section 7.15
Use of Proceeds                                46

Section 7.16
Solvency                                46

Section 7.17
Status of the Company                            46

Section 7.18
Properties                                46

Section 7.19
Survival of Representations and Warranties, Etc                46

ARTICLE VIII.
Affirmative Covenants                            47

Section 8.1
Financial Statements; Ratings Change and Other Information        47

Section 8.2
Notices of Material Events                        49

Section 8.3
Existence; Conduct of Business; REIT Status                49

Section 8.4
Payment of Obligations                            50

Section 8.5
Maintenance of Properties; Insurance                    50

Section 8.6
Books and Records; Inspection Rights                    50

Section 8.7
Compliance with Laws                            50

Section 8.8
Use of Proceeds                                50

Section 8.9
Distributions in the Ordinary Course                    51

Section 8.10
Notices of Asset Sales, Encumbrances or Dispositions            51

Section 8.11
[Reserved]                                51

Section 8.12
Release of Subsidiary Guarantors                    51

Section 8.13
Additional Guarantors                            52

ARTICLE IX.
Information                                    52

Section 9.1
Electronic Delivery of Certain Information                52

Section 9.2
Public/Private Information                        52

Section 9.3
USA Patriot Act Notice; Compliance                    53

ARTICLE X.
Negative Covenants                                53

Section 10.1
Indebtedness                                53

Section 10.2
Liens                                    54

Section 10.3
Fundamental Changes                            54

Section 10.4
Investments, Loans, Advances, Guarantees and Acquisitions        55

Section 10.5
Swap Agreements                            56

Section 10.6
Restricted Payments; Share Repurchases                    56

Section 10.7
Transactions with Affiliates                        57

Section 10.8
Restrictive Agreements                            57

Section 10.9
Disposition of Property                            57

Section 10.10
Payments and Modifications of Subordinate Debt            58

Section 10.11
Sales and Leasebacks                            58

Section 10.12
Changes in Fiscal Periods                        58

Section 10.13
Financial Covenants                            58





--------------------------------------------------------------------------------




Section 10.14
Modification of Governing Documents                    59

Section 10.15
Occupancy of Unencumbered Assets                    59

ARTICLE XI.
Default                                    60

Section 11.1
Events of Default                            60

Section 11.2
Remedies Upon Event of Default                    61

Section 11.3
[Reserved.]                                62

Section 11.4
Marshaling; Payments Set Aside                        62

Section 11.5
Allocation of Proceeds                            63

Section 11.6
[Reserved]                                63

Section 11.7
Rescission of Acceleration by Requisite Lenders                63

Section 11.8
Performance by Administrative Agent                    63

Section 11.9
Rights Cumulative                            64

ARTICLE XII.
The Administrative Agent                            64

Section 12.1
Appointment and Authorization                        64

Section 12.2
Wells Fargo as Lender                            65

Section 12.3
[Reserved]                                65

Section 12.4
[Reserved]                                65

Section 12.5
Approvals of Lenders                            65

Section 12.6
Notice of Events of Default                        66

Section 12.7
Administrative Agent's Reliance                        66

Section 12.8
Indemnification of Administrative Agent                    66

Section 12.9
Lender Credit Decision, Etc                        67

Section 12.10
Successor Administrative Agent                        68

ARTICLE XIII.
Miscellaneous                                68

Section 13.1
Notices                                    68

Section 13.2
Expenses                                70

Section 13.3
Stamp, Intangible and Recording Taxes                    71

Section 13.4
Setoff                                    71

Section 13.5
Litigation; Jurisdiction; Other Matters; Waivers                71

Section 13.6
Successors and Assigns                            72

Section 13.7
Amendments and Waivers                        75

Section 13.8
Non-Liability of Administrative Agent and Lenders            77

Section 13.9
Confidentiality                                77

Section 13.10
Indemnification                                78

Section 13.11
Termination; Survival                            80

Section 13.12
Severability of Provisions                        80

Section 13.13
GOVERNING LAW                            80

Section 13.14
Counterparts                                80

Section 13.15
Obligations with Respect to Loan Parties                81

Section 13.16
Independence of Covenants                        81

Section 13.17
Limitation of Liability                            81

Section 13.18
Entire Agreement                            81

Section 13.19
Construction                                81

Section 13.20
Headings                                81

Section 13.21
Time                                    82

















--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS






SCHEDULE EGL    Eligible Ground Leases
SCHEDULE EOCGL    Eligible On-Campus Ground Leases
SCHEDULE QS    Qualified Subsidiaries
SCHEDULE SG    Subsidiary Guarantors
SCHEDULE 1.1(a)    Commitments Amounts and Commitment Percentages
SCHEDULE 1.1(b)    Loan Parties
SCHEDULE 7.14    Subsidiaries
SCHEDULE 7.18(a)    Real Property
SCHEDULE 7.18(b)    Unencumbered Assets
SCHEDULE 10.1    Existing Indebtedness
SCHEDULE 10.2    Existing Liens
SCHEDULE 10.8    Existing Restrictions




EXHIBIT A        Form of Assignment and Assumption Agreement
EXHIBIT B        Form of Guaranty
EXHIBIT C        Form of Note
EXHIBIT D        Form of Notice of Borrowing
EXHIBIT E        Form of Notice of Continuation
EXHIBIT F        Form of Notice of Conversion
EXHIBIT G        Form of Transfer Authorizer Designation Form




































































--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of July 20, 2012 by and among
HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a Delaware limited partnership (the
“Borrower”), each of the financial institutions initially a signatory hereto,
together with their successors and assignees under Section 13.6 (the “Lenders”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and WELLS FARGO SECURITIES, LLC, as Lead Arranger (the
“Lead Arranger”).
WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a non-revolving credit facility in an initial amount of up to
$155,000,000, subject to the terms and conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
ARTICLE I. DEFINITIONS


Section 1.1Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings:
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Acquisition Property” means any improved, income-producing Property owned by
the Borrower or any of its Subsidiaries for fewer than four (4) complete fiscal
quarters, unless the Borrower has made a one-time election to treat such
Property as a Medical Office/Office Property or Other Property (and no longer
treat such Property as an Acquisition Property).
“Additional Costs” has the meaning given such term in Section 5.1(b).
“Adjusted NOI” means for any fiscal period, the NOI (or proportionate share of
NOI from a Property owned by an Unconsolidated Affiliate) from a Property and
adjusted to (a) remove the effect of recognizing rental income on a
straight-line basis over the applicable lease term and (b) deduct Property
Management Fees. As used herein, “Property Management Fees” means, with respect
to each Property (other than a Property for which the Borrower or Subsidiary has
a triple-net lease in effect) for any period, an amount equal to the greater of
(a) actual management fees for such Property and (b) an assumed amount equal to
three percent (3%) of the aggregate rent due and payable under leases with
tenants at such Property.
“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
“Administrative Agent” appointed pursuant to Section 12.10.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given such term in Section 5.6.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, in no event shall the Administrative Agent or any
Lender be deemed to be an Affiliate of the Borrower.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Agreement Date” means the date as of which this Agreement is dated.




--------------------------------------------------------------------------------




“Applicable Credit Rating” means a rating assigned to the Company's Index Debt
by a Rating Agency, or if the Company has not issued any Index Debt, the
corporate credit or issuer rating assigned to the Company by a Rating Agency.
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Applicable Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level 3. Any change in the Applicable Credit Rating which would cause
it to move to a different Level shall be effective as of the first day of the
first calendar month immediately following receipt by the Administrative Agent
of written notice delivered by the Borrower in accordance with Section 8.2 that
the Applicable Credit Rating has changed; provided, however, if the Borrower has
not delivered the notice required by Section 8.2, but the Administrative Agent
becomes aware that the Applicable Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Applicable Credit Rating has changed
and promptly advise Borrower thereof in writing. During any period that the
Borrower has received two (2) Applicable Credit Ratings that are not equivalent,
the Applicable Margin shall be determined based on the Level corresponding to
the higher of such two (2) Applicable Credit Ratings; provided, however, that if
the ratings of S&P and Moody's are two (2) or more Levels apart, then the
Applicable Margin shall be based on the rating level that falls one level below
the higher of the two (2) Levels. During any period for which there exists only
one Applicable Credit Rating from a Rating Agency, then the Applicable Margin
shall be determined based on such Applicable Credit Rating so long as such
Applicable Credit Rating is from either S&P or Moody's. During any period that
the Company has (a) not received an Applicable Credit Rating from any Rating
Agency or (b) received an Applicable Credit Rating from only one Rating Agency
that is neither S&P or Moody's, the Applicable Margin shall be determined based
on Level 4.


Level
Applicable Credit Rating (S&P/Moody's)
Applicable Margin
1
Baa1/BBB+ or higher
1.55%
2
Baa2/BBB
1.7%
3
Baa3/BBB-
2%
4
Below Baa3/BBB-
2.4%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in




--------------------------------------------------------------------------------




or provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate, plus one and one-half of one
percent (1.50%).
“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Healthcare Trust of America Holdings, LP, a Delaware limited
partnership.
“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date.
“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Los Angeles,
California, and Minneapolis, Minnesota, are open to the public for carrying on
substantially all of the Administrative Agent's business functions, and (b) if
such day relates to a LIBOR Loan, any such day that is also a day on which
dealings in Dollars are carried on in the London interbank market. Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.
“Capital Lease Obligation” of any Person means the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capital Reserves” means for any period and with respect to a Property, an
amount equal to $1.25 per square foot per annum multiplied by a fraction, the
numerator of which is the number of days in such period and the denominator of
which is three hundred sixty-five (365). Any portion of a Property leased under
a ground lease to a third party that owns the improvements on such portion of
such Property shall not be included in determinations of Capital Reserves. If
the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Company, the Borrower, and their Subsidiaries and a
proportionate share of all Properties of all Unconsolidated Affiliates.
“Capitalization Rate” means seven and one half percent (7.50%) for Medical
Office/Office Properties, and eight and one half percent (8.50%) for Other
Properties.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent




--------------------------------------------------------------------------------




thereof by S&P or at least P‑2 or the equivalent thereof by Moody's, in each
case with maturities of not more than one year from the date acquired;
(e) investments in money market funds registered under the Investment Company
Act of 1940, as amended, which have net assets of at least $500,000,000 and at
least eighty-five percent (85.0%) of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above; and
(f) such other investments agreed to by the Borrower and the Requisite Lenders
in their reasonable discretion.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than thirty-five percent (35%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were neither (i)
nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated; (c) any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) acquires, directly or
indirectly, by contract or otherwise, the power to exercise control over the
Equity Interests of the Company representing more than thirty-five percent (35%)
of the total voting power represented by the issued and outstanding Equity
Interests of the Company; (d) the Company shall fail to be the sole general
partner of the Borrower or shall fail to own, directly or indirectly, free of
any liens, encumbrances or adverse claims, Equity Interests of the Borrower
representing more than ninety percent (90%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower; or (e) the Borrower or the Company shall fail to own, directly or
indirectly, free of any liens, encumbrances or adverse claims, at least
seventy-five percent (75%) of the Equity Interests of each Guarantor (other than
the Company), control all major decisions of such Guarantor (including, without
limitation, decisions to sell or encumber property) and otherwise possess the
ordinary voting power to elect a majority of the board of directors, or other
persons performing similar functions, of each such Guarantor; provided that the
Borrower or the Company must directly or indirectly own, free of any liens,
encumbrances or adverse claims, one hundred percent (100%) of each Guarantor
that owns any Unencumbered Asset. For the avoidance of doubt, the sale of Equity
Interests in the Company through a public offering or private offering shall not
constitute a “Change in Control” unless such offering causes a violation of one
or more of clauses (a) through (e) of this definition.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, as to each Lender, such Lender's obligation to make Loans
pursuant to Section 2.1, in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule 1.1(a) as such Lender's “Commitment Amount” or
as set forth in any applicable Assignment and Assumption, or agreement executed
by a Lender becoming a party hereto in accordance with Section 2.9, as the same
may be increased or reduced as appropriate to reflect any assignments to or by
such Lender effected in accordance with Section 13.6 or increased as appropriate
to reflect any increase effected in accordance with Section 2.9.
“Commitment Percentage” means, as to each Lender with a Commitment, the ratio,
expressed as a percentage, of (a) the amount of such Lender's Commitment to (b)
the aggregate amount of the Commitments of all Lenders; provided, however, that
if at the time of determination the Commitments have been terminated or been
reduced to zero, the “Commitment Percentage” of each Lender with a Commitment
shall be the “Commitment Percentage” of such Lender in effect immediately prior
to such termination or reduction.
“Company” means Healthcare Trust of America, Inc., a Maryland corporation.
“Continue”, “Continuation” and “Continued” means to the continuation of a LIBOR
Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Development Properties.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.




--------------------------------------------------------------------------------




“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” means to the conversion of a Loan of one
Type into a Loan of another Type pursuant to Section 2.7.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, and (c) the
Continuation of a LIBOR Loan.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 11.1.
“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within two (2) Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent, in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity and/or (iii) has its (or such parent company's) A.M.
Best Company financial rating, as applicable, withdrawn and/or is listed on the
Federal Deposit Insurance Corporation's “watch list”, which shall be deemed
conclusively proven in the event the Federal Deposit Insurance Corporation or
any other state or federal regulatory authority acting in such capacity is
appointed as a receiver, conservator, trustee, or custodian for it (or such
parent company, as applicable); provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.9(f)) upon delivery of written notice of
such determination to the Borrower and such Defaulting Lender.
“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Swap Contract, and (ii) any document
or agreement, other than a Security Document, pursuant to which cash, deposit
accounts, securities accounts or similar financial asset collateral are pledged
to or made available for set-off by, a Specified Swap Provider, including any
banker's lien or similar right, securing or supporting Specified Swap
Obligation.
“Development Property” means any Property owned by the Borrower or any of its
Subsidiaries on which




--------------------------------------------------------------------------------




the construction of new buildings constituting a Medical Office/Office Property
or Other Property has been commenced and is continuing (or has recently been
completed, subject to the provisions below). Any such Property shall be treated
as a Development Property until the earlier of twelve (12) months after the date
of completion of construction or the achievement of an Occupancy Rate of eighty
percent (80%) for such Property, unless the Borrower has made a one-time
election to treat such Property as a Medical Office/Office Property or Other
Property (and no longer treat such Property as a Development Property).
“Disposition” means any sale, lease, sale and leaseback, assignment, conveyance,
transfer, or other disposition of any property. The terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, for any fiscal period, net income (or loss) before interest,
taxes, depreciation, and amortization, calculated for such period on a
consolidated basis in conformity with GAAP, excluding gains and losses from
extraordinary items, non-recurring items, non-cash items, write-offs of
straight-line rent related to sold assets, asset sales or write-ups/write-downs
and forgiveness of indebtedness.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.
“Eligible Assignee” means any of (a) a Lender; (b) an Affiliate of a Lender; (c)
an Approved Fund; (d) a commercial bank organized under the laws of the United
States, or any State thereof or the District of Columbia, and having total
assets in excess of $1,000,000,000; (e) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having a net worth of at least $100,000,000,
calculated in accordance with GAAP; (f) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), and having total assets in excess of
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (g) the central bank of any country which is a member of
the OECD; or (h) any other assignee having a net worth of at least $100,000,000
that, in the reasonable judgment of the Borrower, is a reputable institutional
investor with substantial experience in lending and originating loans similar to
the Loans, or in purchasing, investing in or otherwise holding such loans or (i)
any other Person (other than an individual) approved by Administrative Agent
(such approval not to be unreasonably withheld, conditioned or delayed).
Notwithstanding the foregoing, in no event shall an Eligible Assignee be a
publicly traded or privately held healthcare REIT or the Borrower or any of the
Borrower's Affiliates or Subsidiaries.
“Eligible Ground Lease” means a ground lease for a Property that (a) has a
minimum remaining term of thirty (30) years, including tenant controlled renewal
options or acceptable purchase options containing nominal or market based
purchase prices, as of any date of determination, (b) has customary notice
rights, default cure rights, bankruptcy new lease rights and other customary
provisions for the benefit of a leasehold mortgagee or has equivalent protection
for a leasehold permanent mortgagee by a non-disturbance agreement in favor of
such leasehold permanent mortgagee from the owner of the landlord's fee
interest, (c) does not have provisions that permit the lessor thereunder to
increase the rent payable by the tenant thereunder other than usual and
customary increases for inflation or fixed and scheduled rent increases, and
(d) is otherwise eligible for non-recourse leasehold mortgage financing under
customary prudent lending requirements. The initial Eligible Ground Leases as of
the Agreement Date are listed on Schedule EGL, and the Borrower shall update
Schedule EGL in accordance with Section 8.1(c).
“Eligible Off-Campus Ground Lease” means any Eligible Ground Lease which is not
an Eligible On-Campus Ground Lease.
“Eligible On-Campus Ground Lease” means any Eligible Ground Lease for a Property
(a) which is located on or within approximately one-half (1/2) mile of the
campus of a hospital or university medical center, (b) for which the hospital or
university or its Affiliate is the lessor, and (c) for which the Borrower has
provided to the Administrative Agent a certificate of a Financial Officer
certifying that such ground lease qualifies as an Eligible On-Campus Ground
Lease in advance of the inclusion of the applicable Property as Unencumbered
Asset that is subject to an Eligible On-




--------------------------------------------------------------------------------




Campus Ground Lease (and, at its option, the Administrative Agent may request
that the Borrower provide such ground lease and a ground lease abstract to
confirm such certification). The initial Eligible On-Campus Ground Leases as of
the Agreement Date are listed on Schedule EOCGL, and the Borrower shall update
Schedule EOCGL in accordance with Section 8.1(c).
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 11.1.
“Existing Revolving Credit Agreement” means the Credit Agreement dated as of
March 29, 2012, as amended, among the Borrower, the Company, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as




--------------------------------------------------------------------------------




administrative agent.
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm's-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
“FACTA” has the meaning given such term in Section 3.10(a).
“FASB” means the Financial Accounting Standards Board.
“FASB ASC” means the Accounting Standards Codification of the FASB.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three (3) Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” means that certain fee letter dated as of May 29, 2012, by and
among the Borrower, Wells Fargo and Lead Arranger.
“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period, minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period, plus (c) depreciation with respect to such
Person's real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures, plus (d) transaction costs
of acquisitions not permitted to be capitalized pursuant to GAAP. Adjustments
for unconsolidated entities will be calculated to reflect funds from operations
on the same basis.
“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.
“Governing Document” means as to any Person, such Person's charter, by-laws,
partnership agreement,




--------------------------------------------------------------------------------




operating agreement or other organizational documents, as applicable.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Group Members” means the Company, the Borrower and their respective
Subsidiaries.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantors” means the Company and the Subsidiary Guarantors.
“Guaranty” means, collectively, the Guaranty in substantially the form of
Exhibit B hereto executed by the Guarantors and delivered to the Administrative
Agent in accordance with this Agreement.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold or mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers' acceptances, (k) all Off-Balance Sheet Obligations
of such Person, (l) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends,




--------------------------------------------------------------------------------




(m) all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock) at the option of such Person), and (n)
net obligations under any Swap Agreements not entered into as a hedge against
existing Indebtedness and net obligations in respect of the Specified Swap
Obligations, in an amount equal to the Swap Termination Value thereof. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person, by operation of the documentation evidencing such
Indebtedness or by law, is liable therefor as a result of such Person's
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnifiable Amounts” has the meaning given such term in Section 12.8.
“Indemnified Costs” has the meaning given such term in Section 13.10.
“Indemnified Party” has the meaning given such term in Section 13.10.
“Indemnity Proceeding” has the meaning given such term in Section 13.10.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Interest Expense” means for any fiscal period, an amount equal to the sum of
the following with respect to Total Indebtedness: (i) total interest expense,
accrued in accordance with GAAP plus (ii) all capitalized interest determined in
accordance with GAAP, plus (iii) the amortization of deferred financing costs
(including in the case of (i) through (iii), the Borrower's pro rata share
thereof for Unconsolidated Affiliates) minus the expenses for the write-off of
deferred financing costs associated with the Existing Revolving Credit
Agreement.
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for a LIBOR Loan would otherwise end after the Maturity Date,
such Interest Period shall end on the Maturity Date; and (ii) each Interest
Period that would otherwise end on a day which is not a Business Day shall end
on the immediately following Business Day (or, if such immediately following
Business Day falls in the next calendar month, on the immediately preceding
Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Lead Arranger” has the meaning set forth in the introductory paragraph hereof.




--------------------------------------------------------------------------------




“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires; provided, however, that the term “Lender”, except as
otherwise expressly provided herein, shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Swap Provider.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender's Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Level” has the meaning given such term in the definition of the term
“Applicable Margin.”
“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers' Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers' Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 9:00 a.m. Pacific
time, two (2) Business Days prior to the date of commencement of such Interest
Period for purposes of calculating effective rates of interest for loans or
obligations making reference thereto, for an amount approximately equal to the
applicable LIBOR Loan and for a period of time approximately equal to such
Interest Period by (ii) a percentage equal to one minus the Reserve Percentage.
Any change in such maximum rate shall result in a change in LIBOR on the date on
which such change in such maximum rate becomes effective.
“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.
“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.
“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered to the
Administrative Agent or a Lender by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than the Fee Letter and any Specified Swap
Contract).
“Loan Parties” means the Company, the Borrower and the Subsidiary Guarantors.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable,




--------------------------------------------------------------------------------




pursuant to a sinking fund obligation or otherwise (other than an Equity
Interest to the extent redeemable in exchange for common stock or other
equivalent common Equity Interests), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests); in each case, on or prior to the
Maturity Date.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company, the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower or any Guarantor
to perform any of its obligations under this Agreement or the other Loan
Documents or (c) the validity or enforceability of this Agreement or the Loan
Documents or the rights of or benefits available to the Lenders under this
Agreement or the other Loan Documents.
“Material Contract” means any contract (other than Loan Documents and Specified
Swap Contracts) to which the Borrower, any Subsidiary or any other Loan Party is
a party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means July 19, 2019.
“Medical Office/Office Property” means each Property which is fully developed
and operational for use primarily as a medical office building or office
building.
“Moody's” means Moody's Investors Service, Inc.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six (6) plan years made contributions, including for these purposes
any Person which ceased to be a member of the ERISA Group during such six-year
period.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person; provided, however, that an agreement that conditions a Person's ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person's ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Cash Proceeds” means, in connection with any issuance or sale of Equity
Interests, the cash proceeds received from such issuance or incurrence, net of
attorneys' fees, investment banking fees, accountants' fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection




--------------------------------------------------------------------------------




therewith.
“Net Operating Income” or “NOI” means for any fiscal period, and with respect to
any Property, the total rental and other operating income from the operation of
such Property after deducting all expenses and other proper charges incurred by
the Borrower or a Subsidiary in connection with the operation of such Property
during such fiscal period, including, without limitation, property operating
expenses paid by the Borrower or a Subsidiary, real estate taxes and bad debt
expenses paid by the Borrower or a Subsidiary, and ground lease rent paid by the
Borrower or a Subsidiary, but before payment or provision for interest and other
fixed charges, income taxes, and depreciation, amortization, and other non-cash
expenses, all as determined in accordance with GAAP. In the case of Property
owned by Affiliates which are not directly or indirectly wholly-owned by the
Borrower, Net Operating Income shall be reduced by the amount of cash flow of
such Affiliate allocated for distribution to the minority owners of such
Affiliate that are not Affiliates of the Borrower.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor(s)” means (a) any Subsidiary or Unconsolidated Affiliate of the
Borrower that is not required to become a party to the Guaranty, and (b) any
Preferred Stock Entity or non-Voting Stock Subsidiary and any Subsidiary or
Unconsolidated Affiliate of any Preferred Stock Entity or non-Voting Stock
Subsidiary.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness; provided that any Indebtedness
of the Borrower and its Subsidiaries that is secured by a Lien on an
Unencumbered Asset (or the Equity Interests of the owner of an Unencumbered
Asset) pursuant to Section 10.2(b) hereof shall not be considered Nonrecourse
Indebtedness under this Agreement.
“Normalized Adjusted FFO” means for any fiscal period, “funds from operations”
as defined in accordance with resolutions adopted by the Board of Governors of
the National Association of Real Estate Investment Trusts as in effect from time
to time; provided that Normalized Adjusted FFO shall (i) be based on net income
after payment of distributions to holders of preferred partnership units in the
Borrower and distributions necessary to pay holders of preferred stock of the
Company, and (ii) at all times exclude (a) charges for impairment losses from
property sales, (b) stock-based compensation, (c) write-offs or reserves of
straight-line rent related to sold assets, (d) amortization of debt costs, and
(e) non-recurring charges, including, without limitation acquisition expenses,
non-cash charges related to the write-off of deferred equity and financing costs
and one-time charges related to the transition to self‑management.
“Note” means a promissory note of the Borrower in the form of Exhibit C, payable
to the order of a Lender in a principal amount equal to the amount of such
Lender's Commitment.
“Notice of Borrowing” means a notice in the form of Exhibit D (or such other
form reasonably acceptable to the Administrative Agent and the Borrower and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1(b) evidencing the Borrower's
request for a borrowing of a Loan.
“Notice of Continuation” means a notice in the form of Exhibit E (or such other
form reasonably acceptable to the Administrative Agent and the Borrower and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6 evidencing the Borrower's request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice in the form of Exhibit F (or such other
form reasonably acceptable to the Administrative Agent and Borrower and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.7 evidencing the Borrower's request
for the Conversion of a Loan from one Type to another Type.




--------------------------------------------------------------------------------




“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
“Occupancy Rate” means with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants or subject to a master lease or Guarantee
from Persons that are, in each case, not affiliated with the Borrower and paying
rent (or subject to free rent periods ninety (90) days or less) at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for thirty (30) or more days to (b) the
aggregate net rentable square footage of such Property. For purposes of the
definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy a
Property notwithstanding a temporary cessation of operations for renovation,
repairs or other temporary reason, or for the purpose of completing tenant
build-out or that is otherwise scheduled to be open for business within ninety
(90) days of such date.
“Off-Balance Sheet Obligations” means liabilities and obligations of the
Company, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Company
would be required to disclose in the “Management's Discussion and Analysis of
Financial Condition and Results of Operations” section of the Company's report
on Form 10-Q or Form 10-K (or their equivalents) which the Company is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor). As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management's Discussion and
Analysis About Off Balance Sheet Arrangements, Securities Act Release No.
33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and
249).
“OFAC” means the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury's Office of Foreign Assets
Control.
“Other Property” means each Property which is fully developed and operational,
other than a Medical Office/Office Property.
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person's relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person's relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.
“Participant” has the meaning given such term in Section 13.6(d).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Encumbrances” means: (a) Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 8.4; (b) carriers',
warehousemen's, mechanics', materialmen's, repairmen's and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 8.4; (c) pledges and deposits made in the
ordinary course of business in compliance with workers' compensation,
unemployment insurance and other social security laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations,




--------------------------------------------------------------------------------




surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business; (e) judgment liens in
respect of judgments that do not constitute an Event of Default; (f) easements,
zoning restrictions, rights-of-way, use restrictions, rights of first refusal,
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary; (g) Liens on assets other than the Unencumbered Assets securing
reimbursement obligations with respect to trade letters of credit issued in the
ordinary course of business, provided that such Liens attach only to the assets
being acquired with the proceeds of such letters of credit; and (h) Liens on
assets other than the Unencumbered Assets securing Indebtedness of any
Subsidiary owing to the Borrower; provided that, except as provided in clauses
(g) and (h) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness; and provided further, that clauses (g) and (h) above
shall not limit the Borrower's rights under Section 8.12.
“Permitted Investments” means: (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;
(b) investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody's;
(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000; (d) fully collateralized repurchase agreements with a
term of not more than thirty (30) days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and (e) money market funds that (i) comply with
the criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody's and
(iii) have portfolio assets of at least $5,000,000,000.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Post-Default Rate” means an interest rate per annum equal to the Base Rate as
in effect from time to time, plus the Applicable Margin, plus two percent
(2.0%).
“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.
“Property” means any parcel of real property, and improvements thereon, which is
owned, leased or operated by the Company, the Borrower, their Subsidiaries or
any Unconsolidated Affiliate and which is located in the United States of
America or the District of Columbia.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of




--------------------------------------------------------------------------------




the Internal Revenue Code.
“Qualified Subsidiary” means a Subsidiary (w) that is not a Guarantor, (x) that
is one hundred percent (100%) owned directly or indirectly by the Borrower
and/or the Company, (y) that is not liable for any Indebtedness (whether secured
or unsecured and including any Guarantees of Indebtedness of another Person) and
(z) that is not the subject of a Bankruptcy Event. The initial Qualified
Subsidiaries as of the Agreement Date are listed on Schedule QS, and such
Schedule QS shall be updated in accordance with Section 8.1(c).
“Rating Agency” means S&P or Moody's.
“Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.
“Register” has the meaning given such term in Section 13.6(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
“Requisite Lenders” means, as of any date, (a) Lenders having at least fifty
percent (50.0%) of the aggregate amount of all Commitments, or (b) if the
Commitments have been terminated or reduced to zero, Lenders holding at least
fifty percent (50.0%) of the principal amount of the aggregate outstanding
Loans; provided that (i) in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded, and (ii) at
all times when two (2) or more Lenders (excluding Defaulting Lenders) are party
to this Agreement, the term “Requisite Lenders” shall in no event mean less than
two (2) Lenders.
“Reserve Percentage” means the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).
“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower, but excluding dividends
payable solely in additional shares of common Equity Interests of the Borrower.




--------------------------------------------------------------------------------




“S&P” means Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.
“Secured Indebtedness” means Total Indebtedness which is secured in any manner
by a Lien on real property, including a ground leasehold interest (including,
for the avoidance of doubt, the pro-rata share of all such Indebtedness of
Unconsolidated Affiliates).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature,
given the likelihood of refinancings or sales. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
“Specified Swap Contract” means any Swap Agreement, together with any
Derivatives Support Document relating thereto, that is made or entered into at
any time, or in effect at any time now or hereafter, whether as a result of an
assignment or transfer or otherwise, between the Borrower or any Subsidiary of
the Borrower and any Specified Swap Provider.
“Specified Swap Provider” means any Lender, or any Affiliate of a Lender that is
a party to a Derivatives Contract at the time the Derivatives Contract is
entered into.
“Specified Swap Obligation” means the Swap Obligations of the Company, the
Borrower or a Subsidiary in connection with any Swap Agreement relating to the
Loans entered into between such Person and any Lender or its Affiliate at the
time such Swap Agreement is entered into; provided that within fifteen (15) days
of the later of the Agreement Date and the time that any transaction relating to
such Swap Obligation is executed, the Lender party thereto (other than Wells
Fargo) or the Borrower shall have delivered written notice to the Administrative
Agent that such a transaction has been entered into and that the Lender (or
Affiliate) party thereto and the Borrower has agreed that such transaction
constitutes a Specified Swap Obligation. For the purposes hereof, the ISDA
Master Agreement, dated March 26, 2012, entered into by the Company and the
Borrower, on one hand, and Wells Fargo, on the other hand, together with the
confirmation and schedules relating thereto and all modifications, extensions,
renewals and replacements thereof, shall be a Specified Swap Obligation.
“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Swap Obligations, if any, in
a manner reasonably satisfactory to the Administrative Agent in its sole and
absolute discretion.
“Subsidiary” means, with respect to the Company or the Borrower (either of the
foregoing, the “parent”) at any date, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent's consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than fifty percent (50%) of the equity or
more than fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
are, as of such date, owned, controlled




--------------------------------------------------------------------------------




or held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
“Subsidiary Guarantors” means, individually and collectively, as the context may
require, each Subsidiary that owns (or leases) an Unencumbered Asset but is not
a Qualified Subsidiary and that provides a Guarantee of the Obligations pursuant
to a Guaranty so that the Property owned (or leased) by such Subsidiary
qualifies as an Unencumbered Asset. The initial Subsidiary Guarantors as of the
Agreement Date are listed on Schedule SG, and such Schedule SG shall be updated
in accordance with Section 8.1(c).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company, the
Borrower or the Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means, with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction, including the
Swap Termination Value.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Administrative
Agent or any Lender).
“Tangible Net Worth” means as of a given date, (a) the stockholders' equity of
the Company and its Subsidiaries determined on a consolidated basis plus
(b) accumulated depreciation and amortization minus (c) the following (to the
extent reflected in determining stockholders' equity of the Company and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.
“Taxes” has the meaning given such term in Section 3.10.
“Total Asset Value” means the sum of all of the following of the Company, the
Borrower, and their Subsidiaries on a consolidated basis determined in
accordance with GAAP applied on a consistent basis, without duplication:
(a) unrestricted cash, cash equivalents and marketable securities in excess of
$25,000,000, plus (b) with respect to each Medical Office/Office Property or
Other Property (other than a Development Property or an Acquisition Property),
the quotient of (i) Adjusted NOI minus Capital Reserves attributable to such
Property for the prior four consecutive fiscal quarters, divided by (ii) the
applicable Capitalization Rate, plus (c) the GAAP book value of notes receivable
of the Company, the Borrower and their Subsidiaries which are not more than
sixty (60) days past due or otherwise in default, plus (d) the GAAP book value
(after any impairments) of all Construction-in-Process for Development
Properties plus (e) the GAAP book value (after any impairments) of all
Acquisition Properties. The Borrower's pro rata share of assets held by
Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (a)) will be included in Total Asset Value
calculations consistent with the above described treatment for wholly owned
assets; provided that (A) not more than twenty percent (20%) of Total Asset
Value may be attributable to Other Properties, (B) not more than twenty percent
(20%) of Total Asset Value may be attributable to Unconsolidated Affiliates,
(C) not more than ten percent (10%) of Total Asset Value may be attributable to
notes receivable, (D) not




--------------------------------------------------------------------------------




more than five percent (5%) of Total Asset Value may be attributable to
Development Properties, and (E) not more than thirty-five percent (35%) of Total
Asset Value, in the aggregate, may be attributable to clauses (B) through (D)
above. For the avoidance of doubt the Borrower shall receive credit for the
Total Asset Value up to and including the percentage limits referenced in (A)
through (E) immediately above, and any amount in excess of such limitations
shall be excluded from the calculation of Total Asset Value.
“Total EBITDA” means for any fiscal period, total EBITDA of the Company, the
Borrower and their consolidated Subsidiaries and the pro rata share of EBITDA of
Unconsolidated Affiliates.
“Total Fixed Charges” means for any fiscal period, an amount equal to the sum of
(i) Interest Expense, plus (ii) regularly scheduled installments of principal
payable with respect to Total Indebtedness (excluding balloon payments due at
maturity), plus (iii) all dividend payments due to the holders of any preferred
Equity Interests in the Company and all distributions due to the holders of any
limited partnership interests in the Borrower other than limited partner
distributions based on the per share dividend paid on the common shares of
beneficial interest of the Company plus (iv) rent payable under all ground
leases under which the Company, the Borrower or one of their Subsidiaries is the
tenant, to the extent such rent is not deducted in the calculation of Total
EBITDA (including in each case (i) through (iv), the Borrower's pro rata share
thereof for Unconsolidated Affiliates).
“Total Indebtedness” means all Indebtedness of the Company, the Borrower and
their consolidated Subsidiaries and the pro rata share of all Indebtedness of
Unconsolidated Affiliates determined in accordance with GAAP. Notwithstanding
the use of GAAP, the calculation of Total Indebtedness shall not include any
fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilities that is included in the calculation of Total Indebtedness
shall be the historical cost basis, which generally is the contractual amount
owed adjusted for amortization or accretion of any premium or discount (but
without any fair value adjustments).
“Total Leverage Ratio” shall have the meaning given that term in
Section 10.13(a).
“Transactions” means the execution, delivery and performance by the Borrower and
the other Loan Parties of this Agreement and the other Loan Documents and the
borrowing of Loans.
“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit G to be delivered to the Administrative Agent pursuant to
Section 6.1(a)(x), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
“Type” means, with respect to any Loan, whether such Loan or portion thereof is
a LIBOR Loan or a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
“Unencumbered Asset” means a Property that meets each of the following criteria
and is designated as an Unencumbered Asset by the Borrower: (1) the Property is
either one hundred percent (100%) fee owned or ground leased under an Eligible
Ground Lease by (a) the Borrower, (b) a Subsidiary Guarantor or (c) a Qualified
Subsidiary; and (2) the Property is improved as a Medical Office/Office Property
or Other Property with one or more completed buildings of a type generally
consistent with the Borrower's business strategy, unless such Property is a
Development Property; and (3) the Property (and the Equity Interest therein, if
owned by a Subsidiary Guarantor or a Qualified




--------------------------------------------------------------------------------




Subsidiary) is not directly or indirectly subject to any Lien (other than
Permitted Encumbrances and other Liens permitted under Section 10.2(a) of this
Agreement) or any Negative Pledge; and (4) the Property is free of any material
Environmental Liabilities and is in material compliance with all Environmental
Laws; and (5) the Property is free of any material defects; and (6) the Property
is located in the United States; and (7) the Property, together with all other
Unencumbered Assets, shall comply with the requirements of Section 10.15; and
(8) if such Property is a Development Property and construction of improvements
has commenced, there has been no interruption of construction for more than
ninety (90) consecutive days (other than as a result of a force majeure event
that has not continued for more than one hundred eighty (180) days).
“Unencumbered Asset Value” means with respect to Unencumbered Assets, the sum,
without duplication, of (a) for each Unencumbered Asset that is a Medical
Office/Office Property (other than a Development Property or an Acquisition
Property), the Unencumbered NOI for such Medical Office/Office Property for the
prior four consecutive fiscal quarters divided by the applicable Capitalization
Rate, plus (b) for each Unencumbered Asset that is an Other Property (other than
a Development Property or an Acquisition Property), the Unencumbered NOI for
such Other Property for the prior four consecutive fiscal quarters divided by
the applicable Capitalization Rate plus (c) the GAAP book value (after any
impairments) of all Construction-in-Process for Development Properties that are
Unencumbered Assets and that are at least seventy percent (70%) (by rentable
area) pre-leased to one or more tenants which will occupy such space, until such
Property no longer qualifies as a Development Property, plus (d) the GAAP book
value (after any impairments) of all Acquisition Properties that are
Unencumbered Assets plus (e) the GAAP book value (after any impairments) of
unencumbered Mortgage Notes so long as (A) the real estate securing such
Mortgage Note meets the criteria for an Unencumbered Asset which is not a
Development Property (other than clauses (1) and (8) of the definition thereof),
(B) the principal amount of such Mortgage Note does not exceed seventy-five
percent (75%) of the GAAP book value of the real estate securing such Mortgage
Note and (C) such Mortgage Note permits the holder thereof to pledge such
Mortgage Note to the Administrative Agent without the further consent of the
obligor thereunder or any other Person, provided that (A) not more than ten
percent (10%) of Unencumbered Asset Value may be attributable to a single Person
(and its subsidiaries and parent companies) as the tenant, (B) (i) not more than
ten percent (10%) of Unencumbered Asset Value may be attributable to
Unencumbered Assets that are subject to an Eligible Off-Campus Ground Lease and
(ii) not more than forty percent (40%) of Unencumbered Asset Value may be
attributable to Unencumbered Assets that are subject to an Eligible On-Campus
Ground Lease, (C) not more than twenty-five percent (25%) of Unencumbered Asset
Value may be attributable to Unencumbered Assets that are Other Properties,
(D) not more than ten percent (10%) of Unencumbered Asset Value may be
attributable to Unencumbered Assets that are Development Properties, and (E) not
more than ten percent (10%) of Unencumbered Asset Value may be attributable to
Mortgage Notes. For the avoidance of doubt the Borrower shall receive credit for
the Unencumbered Asset Value up to and including the percentage limits
referenced in (A) through (E) immediately above, and any amount in excess of
such limitations shall be excluded from the calculation of Unencumbered Asset
Value.
“Unencumbered NOI” means for any fiscal period, the sum of (a) the total
Adjusted NOI attributable to all Unencumbered Assets (other than Development
Properties and excluding, for the avoidance of doubt, Mortgage Notes) for such
period minus Capital Reserves attributable to Unencumbered Assets for such
period, plus (b) the net income attributable to any unencumbered Mortgage Notes
that are included in the computation of Unencumbered Asset Value and are secured
by a completed Medical Office/Office Property or Other Property; provided that
not more than ten percent (10%) of Unencumbered NOI may be attributable to
Mortgage Notes.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unsecured Liabilities” means, as to any Person as of a given date, the sum of
the following (without duplication): (a) all liabilities which would, in
conformity with GAAP, be properly classified as a liability on the balance sheet
of such Person as of such date; plus (b) all Indebtedness of such Person (to the
extent not included in the preceding clause (a)); minus (c) all liabilities
included in the preceding clauses (a) and (b) that are secured by a




--------------------------------------------------------------------------------




Lien.
“Unsecured Indebtedness” means all of the Total Indebtedness which is not
Secured Indebtedness (including, for the avoidance of doubt, (i) any Total
Indebtedness that is secured by a Lien on Equity Interests and (ii) the pro rata
share of all Indebtedness of Unconsolidated Affiliates which is not Secured
Indebtedness).
“Unsecured Interest Expense” means for any fiscal period, an amount equal to
Interest Expense with respect to all Unsecured Indebtedness for such period.
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors' qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.2
General; References to Pacific Time



Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date, provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided, further that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) upon Lender's written request of Borrower, the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Notwithstanding the
preceding sentence, the calculation of liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Accordingly, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Pacific time.
ARTICLE II.
CREDIT FACILITY



Section 2.1Loans.






--------------------------------------------------------------------------------




a.Making of Loans. Subject to the terms and conditions hereof, on the Effective
Date, each Lender severally and not jointly agrees to make a Loan to the
Borrower in the aggregate principal amount equal to the amount of such Lender's
Commitment. Each Base Rate Loan shall be in an aggregate minimum amount of
$500,000 and integral multiples of $100,000. Each LIBOR Loan shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess of that amount. Upon funding of the Loans, the Commitments shall
terminate.


b.Requests for Loans. Not later than 9:00 a.m. Pacific time at least three (3)
Business Days prior to the anticipated Effective Date, the Borrower shall give
the Administrative Agent notice requesting that the Lenders make the Loans on
the Effective Date and specifying the aggregate principal amount of Loans to be
borrowed, the Type of the Loans, and if such Loans are to be LIBOR Loans, the
initial Interest Period for the Loans. Such notice shall be irrevocable once
given and binding on the Borrower. Upon receipt of such notice the
Administrative Agent shall promptly notify each Lender.


c.Funding of Loans. Each Lender shall deposit an amount equal to the Loan to be
made by such Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds, not later than 9:00 a.m.
Pacific time on the Effective Date. Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower in the account specified by the Borrower in the Transfer Authorizer
Designation Form, not later than 12:00 noon Pacific time on the Effective Date,
the proceeds of such amounts received by the Administrative Agent. The Borrower
may not re-borrow any portion of the Loans once repaid.


Section 2.2    Rates and Payment of Interest on Loans.


a.Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to, but excluding, the date such Loan shall be paid in full, at the
following per annum rates:


1.during such periods as such Loan is a Base Rate Loan, at the Base Rate (as in
effect from time to time), plus the Applicable Margin; and


2.during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan for
the Interest Period therefor, plus the Applicable Margin.


Notwithstanding the foregoing, while an Event of Default exists at the election
of Requisite Lenders, the Borrower shall pay to the Administrative Agent for the
account of each Lender, interest at the Post-Default Rate on the outstanding
principal amount of any Loan made by such Lender and on any other amount payable
by the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including, without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).
b.Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) with respect to Loans bearing
interest at the LIBOR Rate, at the end of each Interest Period for each such
Loan, provided that in the case of Interest Periods longer than three (3)
months, at each three (3) month interval thereof, and (ii) with respect to Loans
bearing interest at the Base Rate, monthly in arrears on the first day of each
month, commencing with the first full calendar month occurring after the
Effective Date and (ii) on any date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. All determinations by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error.


Section 2.3    Number of Interest Periods.


There may be no more than five (5) different Interest Periods for LIBOR Loans
outstanding at the same time. For the purposes hereof, Loans subject to Interest
Periods of the same length, which are not co-terminus, shall be deemed different
Interest Periods.




--------------------------------------------------------------------------------




Section 2.4    Repayment of Loans.


The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.
Section 2.5    Prepayments.


a.The Loans may not be pre-paid in whole or in part on or before July 19, 2013
(the “Lockout Period”).


b.From and after July 20, 2013, the Loans may be pre-paid in whole or in part;
provided, however, that Borrower shall pay to Administrative Agent, for the
benefit of Lenders, any amounts required under Section 5.1 below and an exit fee
(the “Exit Fee”) in an amount equal to the product of (i) the amount being
prepaid and (ii) applicable “Prepayment Premium” set forth below.


Period
Prepayment Premium
On or before July 19, 2013
N/A
From July 20, 2013 until July 19, 2014
3%
From July 20, 2014 until July 19, 2015
2%
From July 20, 2015 until July 19, 2016
1%
After July 19, 2016
—%



c.Any amounts repaid hereunder may not be re-borrowed.


Section 2.6    Continuation.


So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $100,000 and integral multiples of $100,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 9:00 a.m. Pacific time three (3)
Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of such proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7 or the Borrower's failure to comply with any of
the terms of Section 2.7.
Section 2.7    Conversion.


The Borrower may on any Business Day, upon the Borrower's giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $250,000 in excess of that amount
and




--------------------------------------------------------------------------------




upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall pay
accrued interest to the date of Conversion on the principal amount so Converted
in accordance with Section 2.2. Any Conversion of a LIBOR Loan into a Base Rate
Loan shall be made on, and only on, the last day of an Interest Period for such
LIBOR Loan. Each such Notice of Conversion shall be given not later than
9:00 a.m. Pacific time three (3) Business Days prior to the date of any proposed
Conversion. Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.
Section 2.8    Notes.


a.Notes. The Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a Note, payable to the order of such Lender in a principal
amount equal to the amount of its Commitment as originally in effect and
otherwise duly completed.


b.Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.


c.Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
written notice from a Lender that a Note of such Lender has been lost, stolen,
destroyed or mutilated, the Borrower shall at its own expense execute and
deliver to such Lender a new Note dated the date of such lost, stolen, destroyed
or mutilated Note.


Section 2.9    Increase in Commitments.


The Borrower shall have the right to request increases up to three (3) times in
the aggregate amount of the Commitments by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
the Commitments shall not exceed $200,000,000. Each such increase in the
Commitments must be an aggregate minimum amount of $10,000,000 and integral
multiples of $5,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Commitments, including decisions as to the selection of the
existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders and
the fees to be paid for such increased Commitments. No Lender shall be obligated
in any way whatsoever to increase its Commitment or provide a new Commitment,
and any new Lender becoming a party to this Agreement in connection with any
such requested increase must be an Eligible Assignee. If a new Lender becomes a
party to this Agreement, or if any existing Lender is increasing its Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Commitment) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (determined with
respect to the Lenders' respective Commitments and after giving effect to the
increase of Commitments) of any outstanding Loans, by making available to the
Administrative Agent for the account of such other Lenders, in same day funds,
an amount equal to the sum of (A) the portion of the outstanding principal
amount of such Loans to be purchased by such Lender, plus (B) interest accrued
and unpaid to and as of such date on such portion of the outstanding principal
amount of such Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 5.4 as a result of the prepayment of any such
Loans. Effecting the increase of the Commitments under this Section 2.9 is
subject to the following conditions precedent: (w) no Default or Event of
Default shall be in existence




--------------------------------------------------------------------------------




on the effective date of such increase, (x) the representations and warranties
made or deemed made by the Borrower or any other Loan Party in any Loan Document
to which such Loan Party is a party shall be true and correct in all material
respects on the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, (y) payment of any and all fees
required in connection with such increased Commitments and (z)  the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all partnership or other necessary action taken by
the Borrower to authorize such increase and (B) all corporate, partnership,
member or other necessary action taken by each Guarantor authorizing the
guaranty of such increase; and (ii) an opinion of counsel to the Borrower and
the Guarantors, and addressed to the Administrative Agent and the Lenders
covering such matters as reasonably requested by the Administrative Agent; and
(iii) new Notes executed by the Borrower, payable to any new Lenders and
replacement Notes executed by the Borrower, payable to any existing Lenders
increasing their Commitments, in the amount of such Lender's Commitment at the
time of the effectiveness of the applicable increase in the aggregate amount of
the Commitments. In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section 2.9 any Lender becoming a party hereto
shall execute such documents and agreements as the Administrative Agent may
reasonably request.
Section 2.10    Funds Transfer Disbursements.


a.Generally. The Borrower hereby authorizes the Administrative Agent to disburse
the proceeds of any Loan made by the Lenders or any of their Affiliates pursuant
to the Loan Documents as requested by an authorized representative of the
Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower's
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire or funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent's confirmation to the Borrower
of such transfer.


b.Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization; (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority; (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline; or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.


c.Limitation of Liability. None of the Administrative Agent or any Lender shall
be liable to the Borrower or any other parties for (i) errors, acts or failures
to act of others, including other entities, banks, communications carriers or
clearinghouses, through which the Borrower's transfers may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender, (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent's or any
Lender's control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages




--------------------------------------------------------------------------------




is based on tort or contract or (y) the Administrative Agent, any Lender or the
Borrower knew or should have known the likelihood of these damages in any
situation. Neither the Administrative Agent nor any Lender makes any
representations or warranties other than those expressly made in this Agreement.


ARTICLE III. Payments, Fees and Other General Provisions


Section 3.1    Payments.


(a)Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5, the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.


(b)Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


Section 3.2    Pro Rata Treatment.


Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1(a) shall be made from the Lenders pro rata according
to the amounts of their respective Commitments and each payment of the fees
under Section 3.5(a), shall be made for the account of the Lenders, pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of Loans shall be made for the account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
held by them, provided that, subject to Section 3.9, if immediately prior to
giving effect to any such payment in respect of any Loans the outstanding
principal amount of the Loans shall not be held by the Lenders pro rata in
accordance with their respective Commitments in effect at the time such Loans
were made, then such payment shall be applied to the Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment or prepayment of principal of Loans
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; (d) each payment
of interest on the Loans shall be made for the account of the Lenders pro rata
in accordance with the amounts of interest on the Loans then due and payable to
the respective Lender; and (e) the making, Conversion and Continuation of Loans
of a particular Type (other than Conversions provided for by Sections 5.1(c) and
5.5) shall be made pro rata among the Lenders according to the amounts of their
respective Loans




--------------------------------------------------------------------------------




and the then-current Interest Period for each Lender's portion of each such Loan
of such Type shall be coterminous.
Section 3.3    Sharing of Payments, Etc.


If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker's lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Swap Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2 or Section 11.5, as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2 or Section 11.5, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker's lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4    Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5    Fees.


a.Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.


b.Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.


Section 3.6    Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.
Section 3.7    Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.




--------------------------------------------------------------------------------




The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2(a). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys' fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
Section 3.8    Statements of Account.


The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9    Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
a.Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Requisite Lenders”.


b.Defaulting Lender Waterfall. Any payment of principal, interest, Fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article XI or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 3.3 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement to
the extent otherwise payable by the Borrower under this Agreement; fourth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


c.[Reserved].


d.[Reserved].


e.[Reserved].


f.Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
Lenders agree in writing




--------------------------------------------------------------------------------




that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with their respective Commitment Percentages, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to Fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.


g.Purchase of Defaulting Lender's Commitment. During any period that a Lender is
a Defaulting Lender, the Borrower may, by giving written notice thereof to the
Administrative Agent, such Defaulting Lender and the other Lenders, demand that
such Defaulting Lender assign its Commitment to an Eligible Assignee subject to
and in accordance with the provisions of Section 13.6(b). No party hereto shall
have any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. In addition, any Lender who is a Non-Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender's Commitment via an
assignment subject to and in accordance with the provisions of Section 13.6(b).
In connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, in accordance with
Section 13.6(b), shall pay to the Administrative Agent an assignment fee in the
amount of $7,500, provided that failure by a Defaulting Lender to execute any
such Assignment and Assumption shall not invalidate any such assignment. No such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the Assignment and
Assumption shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Administrative Agent, the applicable Defaulting Lender's
Commitment Percentage of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) such Defaulting Lender's full Commitment Percentage of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Section 3.10    Taxes; Foreign Lenders.


a.Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent or a Lender
and the jurisdiction imposing such taxes (other than a connection arising solely
by virtue of the activities of the Administrative Agent or such Lender pursuant
to or in respect of this Agreement or any other Loan Document), (iii)  any taxes
imposed on or measured by any Lender's assets, net income, receipts or branch
profits, (iv) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto, and (v) any taxes imposed by Sections
1471 through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012 (such non‑excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:






--------------------------------------------------------------------------------




1.timely pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;


2.promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and


3.promptly pay to the Administrative Agent for its account or the account of the
applicable Lender such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Administrative Agent or such Lender
will equal the full amount that the Administrative Agent or such Lender would
have received had no such withholding or deduction been required.


b.Tax Indemnification. Except in the case of a valid extension, if the Borrower
fails to pay any Taxes when due to the appropriate Governmental Authority or
fails to remit to the Administrative Agent, for its account or the account of
the respective Lender, as the case may be, the required receipts or other
required documentary evidence, the Borrower shall indemnify the Administrative
Agent and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure. For purposes of this Section 3.10(b), a distribution hereunder by the
Administrative Agent or any Lender to or for the account of any Lender shall be
deemed a payment by the Borrower.


c.Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction other than that in which the Borrower is a resident
for tax purposes becomes a party hereto, such Person shall deliver to the
Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code. Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent. The Borrower shall not be required
to pay any amount pursuant to the last sentence of Section 3.10(a) above to any
Lender or Participant that is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes, if such Lender,
such Participant or the Administrative Agent, as applicable, fails to comply
with the requirements of this subsection. If any such Lender or Participant, to
the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from such payment to
such Lender such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, and costs and expenses (including, without limitation,
all fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent. The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.


d.USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.




--------------------------------------------------------------------------------




ARTICLE IV. [Reserved]


ARTICLE V. Yield Protection, Etc.


Section 5.1    Additional Costs; Capital Adequacy.


(a)Capital Adequacy. If any Lender or any Participant reasonably determines in
good faith that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), including, without limitation, any Regulatory Change,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Participant, or any corporation controlling
such Lender or such Participant, as a direct consequence of, or with reference
to, such Lender's Commitments or its making or maintaining Loans below the rate
which such Lender or such Participant or such corporation controlling such
Lender or such Participant could have achieved but for such compliance (taking
into account the policies of such Lender or such Participant or such corporation
with regard to capital), then the Borrower shall, from time to time, within
thirty (30) days after written demand by such Lender or such Participant
(together with any other information reasonably requested by the Borrower), pay
to such Lender or such Participant additional amounts sufficient to compensate
such Lender or such Participant or such corporation controlling such Lender or
such Participant to the extent that such Lender or such Participant determines
in good faith such increase in capital is directly allocable to such Lender's or
such Participant's obligations hereunder.


(b)Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may reasonably determine in good faith to be necessary to compensate such Lender
for any costs incurred by such Lender that it determines are directly
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (other than taxes imposed on or measured by the overall net income
of such Lender or of its Lending Office for any of such LIBOR Loans by the
jurisdiction in which such Lender has its principal office or such Lending
Office), or (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other similar reserve requirement applicable to any other
category of liabilities or category of extensions of credit or other assets by
reference to which the interest rate on LIBOR Loans is determined to the extent
utilized when determining LIBOR for such Loans) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender's policies with respect to capital
adequacy).


(c)Lender's Suspension of LIBOR Loans and LIBOR Margin Loans. Without limiting
the effect of the provisions of the immediately preceding Sections 5.1(a) and
5.1(b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender that includes LIBOR Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower (with a
copy to the Administrative Agent), the obligation of such Lender to make or
Continue, or to Convert Base Rate Loans into, LIBOR Loans hereunder shall be
suspended until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 5.5 shall apply).






--------------------------------------------------------------------------------




(d)[Reserved].


(e)Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent). The Administrative Agent, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section 5.1. Determinations by the Administrative Agent, such Lender,
or such Participant, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, absent manifest error.


Section 5.2    Suspension of LIBOR Loans.


Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(a)the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR; or


(b)the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.
Section 5.3    Illegality.


Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender's obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).
Section 5.4    Compensation.


The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:
a.any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or


b.any failure by the Borrower for any reason (including, without limitation, the
failure of any




--------------------------------------------------------------------------------




of the applicable conditions precedent specified in Section 6.2 to be satisfied)
to borrow a LIBOR Loan from such Lender on the date for such borrowing, or to
Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the
requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower's request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.
Section 5.5    Treatment of Affected Loans.


If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender's LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender may specify to the Borrower with a copy to the Administrative Agent)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.1, Section 5.2 or Section 5.3 that gave
rise to such Conversion no longer exist:
(i)to the extent that such Lender's LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Loans shall be applied instead to its Base Rate Loans; and


(ii)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1(c) or 5.3 that gave rise
to the Conversion of such Lender's LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender's Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.
Section 5.6    Affected Lenders.


If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1(b) or 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor




--------------------------------------------------------------------------------




any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section 5.6 shall be at the Borrower's sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section 5.6 shall
not in any way limit the Borrower's obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement
(including, without limitation, pursuant to Sections 3.10, 5.1 or 5.4) with
respect to any period up to the date of replacement.
Section 5.7    Change of Lending Office.


Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 5.8    Assumptions Concerning Funding of LIBOR Loans.


Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
ARTICLE VI.
Conditions Precedent



Section 6.1    Initial Conditions Precedent.


The obligation of the Lenders to effect or permit the occurrence of the first
disbursement of Loan proceeds hereunder is subject to the satisfaction or waiver
of the following conditions precedent:
(a)The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent or as specified in the
exhibits hereto:


(i)counterparts of this Agreement executed by each of the parties hereto;


(ii)Notes executed by the Borrower, payable to each Lender complying with the
terms of
Section 2.8(a);


(iii)the Guaranty executed by each of the Guarantors initially to be a party
thereto;


(iv)an opinion of O'Melveny & Myers LLP, counsel to the Borrower and the other
Loan Parties, addressed to the Administrative Agent and the Lenders and covering
the matters required by Administrative Agent;


(v)the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(vi)a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party issued within thirty (30) days
of the date hereof and certificates of qualification to transact business or
other comparable certificates issued as of a recent date by each Secretary of
State (and any state department of




--------------------------------------------------------------------------------




taxation, as applicable) of each state in which such Loan Party is required to
be so qualified and where failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;


(vii)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Conversion and Notices of Continuation;


(viii)copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)a compliance certificate, in the form delivered to Administrative Agent
prior to the date hereof on a pro forma basis for the Borrower's fiscal quarter
ending March 31, 2012;


(x)a Transfer Authorizer Designation Form effective as of the Agreement Date;


(xi)intentionally omitted;


(xii)copies of all Material Contracts in existence on the Agreement Date;


(xiii)the Fee Letter;


(xiv)all other fees, expenses and reimbursement amounts due and payable to the
Administrative Agent and any of the Lenders as required hereunder, including,
without limitation, the reasonable and actually incurred fees and expenses of
counsel to the Administrative Agent, have been paid;


(xv)UCC, tax, judgment and lien search reports with respect to each Loan Party
in all necessary or appropriate jurisdictions indicating that there are no liens
of record other than Permitted Encumbrances;


(xvi)a complete listing of all Subsidiaries which are Non-Guarantors;


(xvii)such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request of
the Borrower in writing;


(xviii)projections through 2015 that the Lenders deem satisfactory; and


(xix)evidence of all material governmental and third party approvals necessary
in connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.


(b)In the reasonable good faith judgment of the Administrative Agent:


(i)there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since December 31,
2011, that has had or could reasonably be expected to result in a Material
Adverse Effect;






--------------------------------------------------------------------------------




(ii)no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (A) result in a Material Adverse Effect or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;


(iii)the Borrower and its Subsidiaries shall have received all material
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound;


(iv)the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)); and


(v)there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Sections 6.2    Conditions Precedent to All Loans.


The obligations of Lenders to make any Loans are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loans or would exist immediately after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of the making of such Loan with the same force and effect as
if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder; and
(c)  the Administrative Agent shall have received a timely Notice of Borrowing.
Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, except as the Borrower may
otherwise advise the Administrative Agent and Lenders in writing referencing
this Section 6.2, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made that all
conditions to the making of such Loan contained in this Article VI have been
satisfied. Unless set forth in writing to the contrary expressly and
specifically referencing this Section, the making of its initial Loan by a
Lender shall constitute a certification by such Lender to the Administrative
Agent and the other Lenders that the conditions precedent for initial Loans set
forth in Sections 6.1 and 6.2 that have not previously been waived by the
Lenders in accordance with the terms of this Agreement have been satisfied.
ARTICLE VII.
Representations and Warranties



In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:
Section 7.1    Organization; Powers.


Each of the Group Members is duly organized, validly existing and in good
standing under the laws of the




--------------------------------------------------------------------------------




jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted, or hereafter proposed to be conducted, and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
Section 7.2    Authorization; Enforceability.


The Transactions are within each of the Loan Party's powers and have been duly
authorized by all necessary action on the part of each Loan Party. This
Agreement has been duly executed and delivered by each of the Company and the
Borrower and constitutes a legal, valid and binding obligation of such Person,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 7.3    Governmental Approvals; No Conflicts.


The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
Person, except such as have been obtained or made and are in full force and
effect, (b) will not violate any applicable law or regulation or the charter,
bylaws or other organizational documents of any Group Member or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Group Member or its
assets, except to the extent such violation or default could not reasonably be
expected to have a Material Adverse Effect, or give rise to a right thereunder
to require any payment to be made by any Group Member, and (d) will not result
in the creation or imposition of any Lien on any asset of any Group Member.
Section 7.4    Financial Condition; No Material Adverse Change.


(a)The Company, the Borrower, and their consolidated Subsidiaries have
heretofore furnished to the Lenders their consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2011, reported on by Deloitte & Touche LLP,
independent public accountants, certified as true and correct in all material
respects by its chief financial officer (and subject to all footnotes therein).
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company, the
Borrower and their consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP. No Group Member has any material Guarantee
obligations, material contingent liabilities and material liabilities for taxes,
or any long-term space leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph.


(b)Since December 31, 2011, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company, the Borrower and their Subsidiaries, taken as a whole.


(c)The pro forma covenant compliance certificate described in
Section 6.1(a)(ix), a copy of which has heretofore been furnished to each
Lender, has been prepared giving effect (as if such events had occurred on such
date) to (i) the Loans to be made on the Agreement Date and the use of proceeds
thereof and (ii)  the payment of fees and expenses in connection with the
foregoing. Such certificate has been prepared based on the information then
known to the Borrower as of the date of delivery thereof, and presents fairly on
a pro forma basis the estimated financial covenant compliance of Borrower and
its consolidated Subsidiaries as at the Agreement Date, assuming that the events
specified in the preceding sentence had actually occurred at such date.


Section 7.5    Properties.


(a)Except for defects in title that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each of the Group
Members has marketable title to, or valid leasehold interests in, all its real
and personal property material to its business, free and clear of all Liens
except for Liens permitted by




--------------------------------------------------------------------------------




Section 10.2. Each Group Member has obtained customary title insurance on its
real property.


(b)Each of the Group Members owns, or is licensed to use, all trademarks, trade
names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Group Members does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.


Section 7.6    Litigation and Environmental Matters.


(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Group Member (i) as to which, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.


(b)Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Group Members (i) to Borrower's knowledge after due inquiry,
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.


Section 7.7    Compliance with Laws and Agreements.


Each of the Group Members is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing hereunder and no Group Member is in default under or
with respect to any contractual obligation that could, either individually or in
the aggregate, result in a Material Adverse Effect.
Section 7.8    Investment and Holding Company Status.


None of the Group Members is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.
Section 7.9    Taxes.


Each of the Group Members has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Group
Member, as applicable, has set aside on its books adequate reserves, or are
subject to any valid extension of time for payment, or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
Section 7.10    ERISA.


No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $5,000,000 the fair market value of




--------------------------------------------------------------------------------




the assets of all such underfunded Plans.
Section 7.11    Disclosure.


None of the reports, financial statements, certificates or other information
furnished by the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and forward-looking statements, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. To the best of the Borrower's actual knowledge, there
are no facts regarding the Company, the Borrower and their Subsidiaries (other
than matters of a general economic nature) which Borrower has not disclosed to
Administrative Agent and the Lenders in writing (either in this Agreement or
otherwise) which, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.
Section 7.12    Federal Regulations.


No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used (a) for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board. If requested by any Lender or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.
Section 7.13    Labor Matters.


Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against any
Group Member pending or, to the knowledge of the Company or the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable laws, regulations and orders of any Governmental Authority dealing
with such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.
Section 7.14    Subsidiaries.


Except as disclosed to the Administrative Agent by the Borrower in writing from
time to time after the Agreement Date, (a) Schedule 7.14 sets forth the name and
jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Equity Interests owned by any other
Group Member and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options or
long-term incentive plan and other employee benefits in the nature thereof
granted to employees or directors and directors' qualifying shares) of any
nature relating to any Equity Interests of the Borrower or any Subsidiary.
Section 7.15    Use of Proceeds.


The proceeds of the Loans shall be used for general corporate purposes of the
Borrower and its Subsidiaries, including the financing of working capital needs,
the repayment of Indebtedness of the Borrower and its Subsidiaries and
acquisitions permitted by this Agreement.
Section 7.16    Solvency.


Each Loan Party is, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith will be and
will continue to be, Solvent.




--------------------------------------------------------------------------------




Section 7.17    Status of the Company.


The Company (i) is taxed as a REIT within the meaning of Section 856(a) of the
Code, (ii) has not revoked its election to be a REIT, and (iii) has not engaged
in any “prohibited transactions” as defined in Section 856(b)(6)(iii) of the
Code (or any successor provision thereto).
Section 7.18    Properties.


Schedule 7.18(a) sets forth a list of all real property of the Group Members and
the owner (or ground-lessor) of such real property, and Schedule 7.18(b) sets
forth a list of all Unencumbered Assets and the owner (or ground-lessor) of such
Unencumbered Asset. All such Unencumbered Assets satisfy the requirements for an
Unencumbered Asset set forth in the definition thereof.
Section 7.19    Survival of Representations and Warranties, Etc.


All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances expressly
and specifically permitted hereunder. All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans.
ARTICLE VIII.
Affirmative Covenants



Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each of the Company and the Borrower covenants and agrees with the Lenders
that:
section 8.1    Financial Statements; Ratings Change and Other Information.


The Borrower will furnish to the Administrative Agent and each Lender:
(a)within ninety (90) days after the end of each fiscal year of each of the
Company, the Borrower, and their Subsidiaries, each of the Company's audited
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;


(b)within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of each of the Company, the Borrower, and
their Subsidiaries, commencing with the fiscal quarter ended June 30, 2012, each
of the Company's consolidated balance sheet and related statements of
operations,




--------------------------------------------------------------------------------




stockholders' equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


(c)(i) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower
(A) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (B) setting forth reasonably detailed calculations
demonstrating compliance with Section 10.6, and Section 10.15 and (C) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.4 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (ii) together with such compliance
certificate, the Borrower shall deliver the following, in form and detail
satisfactory to the Administrative Agent, (A) a description of all Properties
acquired during such calendar quarter, including the Net Operating Income of
each such Property, acquisition costs and any related mortgage debt; (B) a
description of all Properties sold during the calendar quarter then ended,
including the Net Operating Income from such Properties and the sales price;
(C) a statement of the Net Operating Income contribution by each Property for
the preceding calendar quarter and summary occupancy reports for such Property;
(D) a listing of summary information for all Unencumbered Assets including,
without limitation, the Unencumbered Asset Value of each Property the Net
Operating Income of each Property (not addressed in clause (ii) or (iii) above),
occupancy rates, square footage, property type, and date acquired or built;
(E) a summary of (1) all acquisitions, dispositions or other removals of
Unencumbered Assets completed during such quarterly accounting period, calendar
year, or other fiscal period were permitted under this Agreement, and (2) the
acquisition cost or principal balance of any Unencumbered Assets, as applicable,
acquired during such period and any other information that Administrative Agent
may require to determine the Unencumbered Asset Value of such Unencumbered
Asset, and the Unencumbered Asset Value of any Unencumbered Assets removed
during such period; and (F) (1) concurrently with the delivery of financial
statements under clause (b) above, any updates to Schedules EGL, EOCGL or
7.18(b) (which updates may be in the form of one or more master schedules that
list the Unencumbered Assets and whether such Unencumbered Asset is subject to
an Eligible Ground Lease or an Eligible On-Campus Ground Lease) and
(2) concurrently with the delivery of financial statements under clause (a)
above, any updates to Schedules QS, SG, 7.14 or 7.18(a) (which updates may be in
the form of one or more master schedules that include such information);


(d)concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);


(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company or the Borrower to its stockholders generally, as the case may be;


(f)as soon as reasonably practicable, and in any event no later than ninety (90)
days after the end of each fiscal year of each of the Company, the Borrower, and
their Subsidiaries, a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of each of the Company, the
Borrower, and their Subsidiaries, as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position, projected income, projected compliance with Sections 10.13
and 10.15 and a description of the underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Financial Officer




--------------------------------------------------------------------------------




stating that such Projections are based on reasonable estimates, information and
assumptions;


(g)within forty-five (45) days after the end of each fiscal quarter of each of
the Company, the Borrower, and their Subsidiaries (or ninety (90) days in the
case of the fourth quarter), a narrative discussion and analysis of the
financial condition and results of operations of each of the Company, the
Borrower, and their Subsidiaries, for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the comparable periods of the previous year; provided
that delivery to the Administrative Agent and the Lenders of the Company's
annual report to the SEC on Form 10-K and its quarterly report to the SEC on
Form 10-Q containing such narrative discussion and analysis shall be deemed to
be compliance with this Section 8.1(g);


(h)promptly after Moody's or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and


(i)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.


Delivery by the Company to the Administrative Agent and the Lenders of its
annual report to the SEC on Form 10-K and its quarterly report to the SEC on
Form 10-Q, in each case in accordance with SEC requirement for such reports,
shall be deemed to be compliance by the Company with Section 8.1(a) and
Section 8.1(b), as applicable.
Section 8.2    Notices of Material Events.


The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice after learning of any of the following:
(a)the occurrence of any Default or Event of Default;


(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Group Member
thereof that relates to any Loan Document or that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;


(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;


(d)any change in the Applicable Credit Ratings; and


(e)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 8.3    Existence; Conduct of Business; REIT Status.


Each of the Company and the Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 10.3. The Company will do all
things reasonably necessary to maintain its status as a REIT. To the extent
required by applicable law, the Company will continue to file Form 10-Q and Form
10-K (or their equivalents) and make other public filings with the Securities
and




--------------------------------------------------------------------------------




Exchange Commission (or any Governmental Authority substituted therefor).
Section 8.4    Payment of Obligations.


Each of the Company and the Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company, the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
Section 8.5    Maintenance of Properties; Insurance.


Each of the Company and the Borrower will, and will cause each of its
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, and (c) obtain and provide insurance certificates
confirming compliance with the above requirements promptly upon written request
by the Administrative Agent.
Section 8.6    Books and Records; Inspection Rights.


Each of the Company and the Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are customarily made of all material dealings and transactions
in relation to its business and activities in conformity in all material
respects with GAAP. Each of the Company and the Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice to a Financial
Officer, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that the Borrower shall pay the
documented and reasonable out-of-pocket expenses of any such inspection by the
Administrative Agent and the Lenders if an Event of Default has occurred and is
continuing.
Section 8.7    Compliance with Laws.


Each of the Company and the Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including Environmental
Laws, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
Section 8.8    Use of Proceeds.


The proceeds of the Loans will be used only for working capital needs and
general corporate purposes, including the repayment of debt and permitted
acquisitions, and for the buyback, redemption, retirement or to otherwise
acquire directly or indirectly, shares of the Company's or Borrower's Equity
Interests. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
Section 8.9    Distributions in the Ordinary Course.


Each of the Company and the Borrower shall, in the ordinary course of business,
cause all of its Subsidiaries to make transfers of net cash and cash equivalents
upstream to the Borrower, and the Borrower shall continue to follow such
ordinary course of business. The Company and the Borrower shall not make net
transfers of cash and cash equivalents downstream to its Subsidiaries except in
the ordinary course of business consistent with past practice or as otherwise
permitted under this Agreement.




--------------------------------------------------------------------------------




Section 8.10    Notices of Asset Sales, Encumbrances or Dispositions.


The Borrower shall deliver to the Administrative Agent and the Lenders written
notice not less than five (5) Business Days prior to a sale, encumbrance with a
Lien to secure Indebtedness or other Disposition of an Unencumbered Asset or
other assets of the Loan Parties or their Subsidiaries, in each case, in a
single transaction or series of related transactions, for consideration in
excess of $75,000,000, which is permitted pursuant to Section 10.1(e),
Section 10.2(a)(iv) or Section 10.9, as applicable. In addition, simultaneously
with delivery of any such notice, the Borrower shall deliver to the
Administrative Agent (A) a certificate of a Financial Officer certifying that no
Default or Event of Default (including any non-compliance with the financial
covenants set forth in Section 10.13 and Section 10.15 hereof) has occurred and
is continuing or would occur on a pro forma basis after giving effect to the
proposed sale, encumbrance or other Disposition, which certificate shall include
calculations in reasonable detail demonstrating compliance with Section 6.13
hereof and the financial covenants on a pro-forma basis, including as to the
calculation of Unencumbered Asset Value, and (B) an updated schedule of all
Unencumbered Assets.
To the extent such proposed transaction would result in a Default or an Event of
Default, the Borrower shall apply the proceeds of such transaction (together
with such additional amounts as may be required), to prepay the Obligations in
an amount, as determined by the Administrative Agent, equal to that which would
be required to reduce the Obligations so that no Default or Event of Default
would exist.
If such proposed transaction is permitted hereunder, the Administrative Agent
shall, at the Borrower's expense, take all such action reasonably requested by
the Borrower to release the guarantee obligations under the Guaranty of any
Subsidiary Guarantor who shall cease to own any Unencumbered Assets upon the
consummation of such transaction.
Section 8.11    [Reserved].


Section 8.12    Release of Subsidiary Guarantors.


So long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, following (i) the Disposition, removal or
substitution of an Unencumbered Asset that results in a Subsidiary Guarantor
ceasing to own any Unencumbered Assets or (ii) a Subsidiary Guarantor becoming a
Qualified Subsidiary, and is therefore no longer required to be a Subsidiary
Guarantor under the definition of “Unencumbered Asset”, at the request and
expense of the Borrower and without the need for any consent or approval of the
Lenders, the Administrative Agent shall execute and deliver a release of the
Guaranty made by such Subsidiary Guarantor in a form acceptable to the Borrower
and the Administrative Agent.
Section 8.13    Additional Guarantors.


If, after the Agreement Date, a Subsidiary that is not a Qualified Subsidiary
elects to provide a Subsidiary Guaranty so that the Property owned by such
Subsidiary shall qualify as an Unencumbered Asset, the Borrower shall deliver to
the Administrative Agent each of the following items, each in form and substance
satisfactory to the Administrative Agent: (i) a Guaranty executed by such
Subsidiary and (ii) the items that would have been delivered under clauses (iv)
through (viii) and (xv) of Section 6.1(a) if such Subsidiary had been a
Subsidiary Guarantor on the Agreement Date.
ARTICLE IX.
Information



Section 9.1    Electronic Delivery of Certain Information.


(a)Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender pursuant to Article II and (ii) any Lender that has
notified the Administrative Agent




--------------------------------------------------------------------------------




and the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered (i) twenty-four (24) hours after the date and time on which
the Administrative Agent or the Borrower posts such documents or (ii) the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto;
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 9:00 a.m. Pacific time on the opening of business
on the next business day for the recipient. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the certificate required by Section 8.1(c) to the Administrative Agent and
shall deliver paper copies of any documents to the Administrative Agent or to
any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the certificates required by Section 8.1(c), the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.


(b)Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.


Section 9.2    Public/Private Information.


The Borrower shall reasonably cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Borrower. Documents required to be delivered pursuant to
the Loan Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.
Section 9.3    USA Patriot Act Notice; Compliance.


The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties to, provide to such Lender, such Loan Party's name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
ARTICLE X.
Negative Covenants



Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of the Company and the Borrower covenants and agrees with the Lenders that:
Section 10.1    Indebtedness.


Each of the Company and the Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:




--------------------------------------------------------------------------------




(a)Indebtedness created hereunder;


(b)Indebtedness existing on the date hereof and set forth in Schedule 10.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;


(c)Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;


(d)Guarantees by the Borrower of Indebtedness of any Subsidiary, by the Company
of Indebtedness of the Borrower or any Subsidiary, and by any Subsidiary of
Indebtedness of the Borrower or any other Subsidiary; provided that the Borrower
shall not permit any Subsidiary that owns (or leases) an Unencumbered Asset to
provide a Guarantee of any Indebtedness of the Borrower or the Company unless
such Subsidiary also is or simultaneously becomes a Subsidiary Guarantor
hereunder; and


(e)additional Indebtedness of the Company, the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Company, the Borrower and
all Subsidiaries) at any one time outstanding that would not cause a violation
of Section 10.13; provided that the Borrower shall not permit any Subsidiary
that owns (or leases) an Unencumbered Asset to create, incur, assume, become
liable in respect of or suffer to exist any Indebtedness, including any
Guarantees of Indebtedness unless such Subsidiary is or simultaneously becomes a
Subsidiary Guarantor hereunder.


Section 10.2    Liens.


(a)Each of the Company and the Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:


(i)Permitted Encumbrances;


(ii)any Lien on any property or asset of the Company, the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 10.2; provided
that (A) such Lien shall not apply to any other property or asset of the
Company, the Borrower or any Subsidiary and (B) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;


(iii)any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and


(iv)Liens (not affecting the Unencumbered Assets) securing Indebtedness
constituting Indebtedness permitted by Section 10.1(e), and Liens (not affecting
Unencumbered Assets) incurred in connection with the cash collateralization of
any Swap Agreement permitted by Section 10.5;


(b)    Notwithstanding the foregoing, the Borrower shall not, and shall not
permit any of its Subsidiaries that owns an Unencumbered Asset to, grant a Lien
on its Equity Interest as collateral for Indebtedness to any Person other than
the Administrative Agent, except that if Liens are granted on Unencumbered
Assets (or the Equity Interests in the owners of Unencumbered Assets) to secure
the Obligations, then the Borrower and its Subsidiaries may also grant Liens on
such Unencumbered Assets (or such Equity Interests) to secure the obligations
under other unsecured credit facilities of the Borrower on a pari passu basis.
Section 10.3    Fundamental Changes.


(a)Each of the Company and the Borrower will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell,




--------------------------------------------------------------------------------




transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Company or the
Borrower in a transaction in which the Company or the Borrower, as applicable,
is the surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary; provided that if one
of the parties to such merger is a Subsidiary Guarantor or a Qualified
Subsidiary, the Subsidiary Guarantor or Qualified Subsidiary shall be the
surviving entity, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets (A) to the Borrower or to another Subsidiary; provided
that if one of the parties to such transaction is a Subsidiary Guarantor or a
Qualified Subsidiary, either (1) the Subsidiary Guarantor or Qualified
Subsidiary shall be the transferee or (2) the transaction is permitted by
Section 10.9 or (B) in a transaction permitted by Section 10.9, (iv) the
Borrower may sell the Equity Interests in a Subsidiary in a transaction
permitted by Section 10.9, and (v) any Subsidiary which is not a Subsidiary
Guarantor or a Qualified Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower.


(b)Each of the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company, the Borrower and their
Subsidiaries, taken as a whole, on the date of execution of this Agreement and
businesses reasonably related thereto.


Section 10.4    Investments, Loans, Advances, Guarantees and Acquisitions.


Each of the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:
(a)Permitted Investments;


(b)direct or indirect investments by the Company and the Borrower in the Equity
Interests of its Subsidiaries and Unconsolidated Affiliates;


(c)loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary;


(d)Guarantees constituting Indebtedness permitted by Section 10.1;


(e)extensions of trade credit in the ordinary course of business;


(f)loans and advances to employees of any Group Member in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $1,000,000 at any one time
outstanding;


(g)intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Subsidiary Guarantor or a Qualified
Subsidiary;


(h)(i) Investments permitted by Section 10.3 and (ii) Investments consisting of
(A) acquisitions of real property (or interests therein), (B) acquisitions of
loans secured by real property or Equity Interests, (C) the making of loans
secured by real property or Equity Interests, and (D) the purchase of Equity
Interests, all consistent with the Borrower's business strategy, so long as no
Default has occurred and is continuing, or would occur after giving effect
thereto; provided that Investments by the Company, the Borrower and their
Subsidiaries in Equity Interests




--------------------------------------------------------------------------------




(other than Equity Interests (1) in their respective Subsidiaries, (2) in
Unconsolidated Affiliates, (3) acquired in connection with transactions
permitted by Section 10.3 that are consistent with the Borrower's business
strategy, or (4) in other Persons in which the Company, the Borrower or one of
their Subsidiaries is the general partner, the managing member or otherwise has
rights of Control over such Person or has rights of specific Control over the
use and/or disposition of its interest therein) shall not exceed ten percent
(10%) of Total Asset Value; and


(i)deemed loans made to the limited partners of the Borrower in respect of
withholding taxes paid by the Borrower on behalf of such limited partner in
accordance with Section 10.5 of the Borrower's Agreement of Limited Partnership
dated as of September 20, 2006, as amended to date.


Section 10.5    Swap Agreements.


Each of the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company, the Borrower or
any Subsidiary has actual or potential exposure (other than those in respect of
Equity Interests of the Company, the Borrower or any of its Subsidiaries) and
not for speculative purposes, and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company, the
Borrower or any Subsidiary.
Section 10.6    Restricted Payments; Share Repurchases.


(a)The Borrower will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (i) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its common Equity
Interests, (ii) Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests, (iii) the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries, and (iv) so long
as no Default or Event of Default shall have occurred and be continuing, the
Borrower may make Restricted Payments to the Company and to the limited partners
of the Borrower, and the Company may make Restricted Payments of such amount to
its shareholders; provided that (A) if a Default or an Event of Default has
occurred and is continuing, the Borrower may only make Restricted Payments to
the Company in the minimum amounts required to be made by the Company in order
to maintain its status as a REIT; and (B) the Borrower may not make any
Restricted Payments to the Company if the Obligations have been declared due and
payable.


(b)Neither the Borrower nor the Company shall at any time buy back, redeem,
retire or otherwise acquire, directly or indirectly, any shares of its Equity
Interests if and only if an Event of Default has occurred and is continuing or
would occur after giving effect to such transaction; provided that,
notwithstanding the foregoing provisions of this Section 10.6, the Borrower
and/or the Company may redeem the Equity Interests in the Partnership for Equity
Interests in the Company (with any fractional shares payable in cash) pursuant
to a request from a limited partner of the Borrower in accordance with
Section 8.6 of the Borrower's Agreement of Limited Partnership dated as of
September 20, 2006, as amended to date.


Section 10.7    Transactions with Affiliates.


Each of the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Company, the Borrower or such Subsidiary than could be obtained
on an arm's-length basis from unrelated third parties, (b) transactions between
or among the Company, the Borrower and its Subsidiaries not involving any other
Affiliate and (c) any Restricted Payment permitted by Section 10.6.




--------------------------------------------------------------------------------




Section 10.8    Restrictive Agreements.


Each of the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Company, the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets
(including the Equity Interests owned by such Group Member), or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to the
Company, the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, by this Agreement or by any
other agreements for unsecured Indebtedness of the Borrower (provided that such
other agreements shall not impose any restrictions or conditions that are
materially more restrictive than the terms of this Agreement), (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 10.8 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness (and, for the avoidance of doubt, if such
restrictions do not apply to any Unencumbered Asset or to the Equity Interests
of the Borrower, any Subsidiary Guarantor or any Qualified Subsidiary), and (v)
clause (a) of the foregoing shall not apply to customary provisions in leases
and other contracts restricting the assignment thereof.
Section 10.9    Disposition of Property.


Each of the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, Dispose of any of its property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary's Equity Interests to any Person, except:
(a)the Disposition of surplus, obsolete or worn out property in the ordinary
course of business;


(b)the sale of inventory, raw materials, supplies, or other non-fixed assets in
the ordinary course of business;


(c)Dispositions permitted by Section 10.3;


(d)the sale or issuance of any Subsidiary's Equity Interests to the Borrower,
any Subsidiary Guarantor or any Qualified Subsidiary;


(e)Dispositions of cash or Permitted Investments not prohibited hereunder; and


(f)the Disposition of other property so long as (i) no Default or Event of
Default has occurred and is continuing, or would occur after giving effect
thereto, (ii) the Borrower remains in compliance with Section 10.13 after giving
effect thereto, and (iii) and the Borrower complies with Section 8.10.


Section 10.10    Payments and Modifications of Subordinate Debt.


The Company and the Borrower will not, and will not permit any of its
Subsidiaries to, make or offer to make any payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
(whether scheduled or voluntary) with respect to principal or interest on any
Indebtedness which is subordinate to the Obligations if a Default has occurred
and is continuing.
Section 10.11    Sales and Leasebacks.


The Company and the Borrower will not, and will not permit any of its
Subsidiaries to, enter into any




--------------------------------------------------------------------------------




arrangement with any Person providing for the leasing by any Group Member as
lessee of real or personal property that has been or is to be sold or
transferred by such Group Member to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of such Group Member.
Section 10.12    Changes in Fiscal Periods.


The Company and the Borrower will not permit the fiscal year of the Company or
the Borrower to end on a day other than December 31 or change the Company's or
the Borrower's method of determining fiscal quarters.
Section 10.13    Financial Covenants.


The Company and the Borrower shall not:
(a)Total Leverage Ratio. Permit the ratio of Total Indebtedness to Total Asset
Value (the “Total Leverage Ratio”) as at the last day of any period of four
consecutive fiscal quarters of the Company to exceed sixty percent (60%).


(b)Secured Leverage Ratio. Permit the ratio of Secured Indebtedness to Total
Asset Value as at the last day of any period of four consecutive fiscal quarters
of the Company to exceed (i) forty percent (40%) from the Agreement Date through
the fiscal quarter ended December 31, 2013 and (ii) thirty percent (30%) for the
fiscal quarters ended March 31, 2014 and thereafter.


(c)[Reserved].


(d)Fixed Charge Coverage Ratio. Permit the ratio of Total EBITDA to Total Fixed
Charges for any period of four consecutive fiscal quarters of the Company to be
less than 1.65 to 1.0 as of the last day of any fiscal quarter of the Company.


(e)Tangible Net Worth. Permit Tangible Net Worth to be less than the sum of
(i) $1,167,787,200 plus (ii) fifty percent (50%) of Net Cash Proceeds from
issuances of Equity Interests by the Borrower or the Company after December 31,
2011.


(f)Unencumbered Leverage Ratio. Permit the ratio of Unsecured Indebtedness to
Unencumbered Asset Value as at the last day of any period of four consecutive
fiscal quarters of the Company to exceed sixty percent (60%).
(g)Unencumbered Coverage Ratio. Permit the ratio of Unencumbered NOI for any
period of four consecutive fiscal quarters of the Company to Unsecured Interest
Expense for such period to be less than 1.75 to 1.0 as of the last day of any
fiscal quarter of the Company.


(h)[Reserved].


(i)[Reserved].


(j)Pro Forma Calculations.
1.For purposes of the pro-forma calculations to be made pursuant to
Section 10.13(a), (b), (d), (e), (f) and (g) (and the definitions used therein),
such calculations shall be adjusted by (A) excluding from Unencumbered Asset
Value the actual value of any assets sold by the Borrower or any of its
Subsidiaries since the last day of the prior fiscal quarter and (B) adding to
Total Asset Value and Unencumbered Asset Value the undepreciated GAAP book value
(after any impairments) of any Acquisition Properties acquired (or to be
acquired with any borrowing) by the Borrower or any of its Subsidiaries since
the last day of the prior fiscal quarter.
2.For purposes of the pro-forma calculations to be made pursuant to
Section 10.13 (and the definitions used therein), such calculations shall be
adjusted by (A) excluding from Unencumbered NOI




--------------------------------------------------------------------------------




the actual NOI for the relevant period of any assets sold by the Borrower or any
of its Subsidiaries since the last day of the prior fiscal quarter, and
(B) adding to Unencumbered NOI the projected NOI for the next four (4) quarters
(based on the Borrower's projections made in good faith) for any assets acquired
(or to be acquired with any Borrowing) by the Borrower or any of its
Subsidiaries since the last day of the prior fiscal quarter.


Section 10.14 Modification of Governing Documents.


The Company and the Borrower will not, and will not permit any of its
Subsidiaries to, amend or modify any provision of its charter, by-laws,
partnership agreement, operating agreement or other organizational documents
that would have a Material Adverse Effect without the Administrative Agent's
prior written consent.
Section 10.15    Occupancy of Unencumbered Assets.


The Unencumbered Assets that are Medical Office/Office Properties and Other
Properties (excluding those Unencumbered Assets which are Development Properties
and Acquisition Properties) shall have an aggregate Occupancy Rate for the
preceding calendar quarter of at least eighty-five percent (85%) of the
aggregate rentable area within such Unencumbered Assets. In the event of a
breach or violation of this Section 10.15, such breach or violation shall not be
an Event of Default so long as the Borrower immediately notifies the
Administrative Agent thereof and, within thirty (30) days of receipt of such
notice by the Administrative Agent (subject to extension for up to an additional
thirty (30) days by the Administrative Agent in its sole and absolute
discretion), the Borrower adds, substitutes or removes one or more Properties as
an Unencumbered Asset as contemplated by Section 8.12 such that immediately
following such addition, substitution or removal, the Occupancy Rate required by
this Section 10.15 is satisfied.
ARTICLE XI.
Default



Section 11.1    Events of Default.


The occurrence of any of the following events shall constitute an event of
default (“Events of Default”) hereunder:
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for payment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 11.1(a) of this
Article XI) payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of ten (10)
Business Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower, the Company or any Subsidiary in or in connection with this Agreement
or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect on or as
of the date made or deemed made (or, in the case of any representation or
warranty qualified by “materiality”, “Material Adverse Effect” or any similar
language, in any respect (after giving effect to such materiality qualifier));
(d)the Company or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 8.2, 8.3 (with respect to the
Borrower's existence) or 8.8 or in Article X;
(e)the Company or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender); provided that, with respect to any default other than a
default under Sections 8.1, 8.5(b), 8.10, 8.12 or 8.13, if (A) such default
cannot be cured within such 30-day period, (B) such default is susceptible of
cure and (C) the Borrower or the Company is proceeding with diligence and in
good faith to cure such default, then such thirty-day cure period shall be
extended to such date, not to exceed a total of ninety (90) days, as shall be
necessary for the Borrower or the Company diligently to cure such default;
(f)the Company, the Borrower or any Subsidiary shall fail to make any payment
(whether of




--------------------------------------------------------------------------------




principal or interest and regardless of amount) in respect of any Material
Indebtedness (other than Nonrecourse Indebtedness), when and as the same shall
become due and payable, after giving effect to any applicable cure period;
(g)any event or condition occurs that results in any Material Indebtedness
(other than Nonrecourse Indebtedness) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any such Material Indebtedness
or any trustee or agent on its or their behalf to cause any such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Company, the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company, the Borrower or any Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)the Company, the Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company, the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)the Company, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Company, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company, the Borrower or any Subsidiary
to enforce any such judgment;
(l)an ERISA Event shall have occurred that, in the opinion of the Requisite
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $15,000,000 in any year or
(ii) $25,000,000 for all periods;
(m)a Change in Control shall occur;
(n)the Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, the Guaranty or any other Loan Document; or this Agreement, the
Guaranty or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof); or
(o)the occurrence or any Event of Default under the Existing Revolving Credit
Agreement, as defined therein.


Section 11.2    Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facilities. In the event of any Event of Default
(other than an event with respect to the Borrower described in clause (h) or (i)
of Section 11.1 above), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Requisite
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then




--------------------------------------------------------------------------------




outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
(b)Loan Documents. The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise any and all of its
rights under any and all of the other Loan Documents.
(c)Applicable Law. The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.
(d)Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.


Section 11.3    [Reserved.]


Section 11.4    Marshaling; Payments Set Aside.


None of the Administrative Agent, any Lender or any Specified Swap Provider
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other party or against or in payment of any or all of the Obligations or
the Specified Swap Obligations. To the extent that any Loan Party makes a
payment or payments to the Administrative Agent, any Lender or any Specified
Swap Provider, or the Administrative Agent, any Lender or any Specified Swap
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Swap Obligations, or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
Section 11.5    Allocation of Proceeds.


If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:


a.amounts due to the Administrative Agent and the Lenders in respect of expenses
due under Section 13.2 until paid in full, and then Fees;
b.payments of interest on all other Loans to be applied for the ratable benefit
of the Lenders;
c.payments of principal of all other Loans and amounts due and payable under any
Specified Swap Contracts, if any, to be applied for the ratable benefit of the
Lenders and the applicable Specified Swap Providers, as the case may be, in such
order and priority as the Lenders and such Specified Swap Providers, as the case
may be, may determine in their sole discretion;
d.amounts due to the Administrative Agent and the Lenders pursuant to
Sections 12.8 and 13.10.;
e.payments of all other Obligations and other amounts due under any of the Loan
Documents and Specified Swap Contracts, if any, to be applied for the ratable
benefit of the Lenders and the applicable Specified Swap Providers; and




--------------------------------------------------------------------------------




f.any amount remaining after application as provided above, shall be paid to the
Borrower or whomever else may be legally entitled thereto.


Section 11.6    [Reserved]


Section 11.7    Rescission of Acceleration by Requisite Lenders.


If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.
Section 11.8    Performance by Administrative Agent.


If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 11.9    Rights Cumulative.


The rights and remedies of the Administrative Agent, the Lenders and the
Specified Swap Providers under this Agreement, each of the other Loan Documents,
the Fee Letter and Specified Swap Contracts shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies the
Administrative Agent, the Lenders and the Specified Swap Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Lenders or any of the Specified Swap Providers in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.
ARTICLE XII.
The Administrative Agent



Section 12.1    Appointment and Authorization.


Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender's behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for




--------------------------------------------------------------------------------




any Lender or to impose on the Administrative Agent duties or obligations other
than those expressly provided for herein. Without limiting the generality of the
foregoing, the use of the terms “Agent”, “Administrative Agent”, “agent” and
similar terms in the Loan Documents with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, use of
such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The Administrative Agent shall deliver to each Lender, promptly upon
receipt thereof by the Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Articles VIII and IX that the Borrower is not
otherwise required to deliver directly to the Lenders. The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.
Section 12.2    Wells Fargo as Lender.


Wells Fargo, as a Lender or as a Specified Swap Provider, as the case may be,
shall have the same rights and powers under this Agreement and any other Loan
Document and under any Specified Swap Contract, as the case may be, as any other
Lender or Specified Swap Provider and may exercise the same as though it were
not the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders or any other Specified Swap Providers. Further,
the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Swap Contract, or otherwise without having to account for the
same to the Lenders or any Specified Swap Providers. The Lenders acknowledge
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.
Section 12.3    [Reserved].


Section 12.4    [Reserved].


Section 12.5    Approvals of Lenders.


All communications from the Administrative Agent to any Lender requesting such
Lender's determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be




--------------------------------------------------------------------------------




accompanied by a description of the matter or issue as to which such
determination, approval, consent or disapproval is requested, or shall advise
such Lender where information, if any, regarding such matter or issue may be
inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and, as appropriate, a
brief summary of all oral information provided to the Administrative Agent by
the Borrower in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent's recommended course of action or determination
in respect thereof. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the recommendation or
determination of the Administrative Agent (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination.
Section 12.6    Notice of Events of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.
Section 12.7    Administrative Agent's Reliance.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and, to
the extent permitted under Applicable Law, shall not be liable for any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts. Neither the Administrative Agent nor
any of its directors, officers, agents, employees or counsel: (a) makes any
warranty or representation to any Lender or any other Person, or shall be
responsible to any Lender or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders and the
Specified Swap Providers in any such collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.
Section 12.8    Indemnification of Administrative Agent.




--------------------------------------------------------------------------------






Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender's respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent's gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out‑of‑pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out‑of‑pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 12.9    Lender Credit Decision, Etc.


Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys‑in‑fact or other Affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Borrower, any other Loan Party
or any other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each of
the Lenders acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices,




--------------------------------------------------------------------------------




reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys‑in‑fact or other Affiliates.
Each of the Lenders acknowledges that the Administrative Agent's legal counsel
in connection with the transactions contemplated by this Agreement is only
acting as counsel to the Administrative Agent and is not acting as counsel to
any Lender.
Section 12.10    Successor Administrative Agent.


The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower's approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the current Administrative Agent's giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. After
any Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Article XII shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.
ARTICLE XIII.
Miscellaneous



Section 13.1    Notices.


Unless otherwise provided herein (including, without limitation, as provided in
Section 9.1), communications provided for hereunder shall be in writing and
shall be mailed by a nationally recognized carrier, telecopied, or
hand-delivered as follows:
If to the Borrower:
Healthcare Trust of America, Inc.
16435 N. Scottsdale Road, Suite 320
Scottsdale, Arizona 85254
Attn: Kellie S. Pruitt
Telecopy Number:    480-991-0755
Telephone Number:    480-998-3478






--------------------------------------------------------------------------------




With a copy to:
O'Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, California 94111
Attn: Peter T. Healy, Esq.
Telecopy Number:     415-984-8701
Telephone Number:    415-984-8833


If to the Administrative Agent:
Wells Fargo Bank, National Association
1800 Century Park East, 12th Floor
Los Angeles, California 90067
Attn: Derek Evans
Telecopier:    303-741-0867
Telephone:    310-789-8931
If to the Administrative Agent under Article II:
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Mark Nardi
Telecopier:    866-966-2736
Telephone:    612-316-0114
If to any other Lender:
To such Lender's address or telecopy number as set forth in the applicable
Administrative Questionnaire
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) Business Days after the deposit in the
United States Postal Service mail, postage prepaid and addressed to the address
of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.1 to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery




--------------------------------------------------------------------------------




shall be deemed receipt of such communication. Notwithstanding the immediately
preceding sentence, all notices or communications to the Administrative Agent or
any Lender under Article II shall be effective only when actually received. None
of the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.
Section 13.2    Expenses.


The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and actually incurred costs and expenses incurred in connection
with the preparation, negotiation and execution of, and any amendment,
supplement or modification to, any of the Loan Documents (including, due
diligence expense and reasonable travel expenses related to closing), and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable and actually incurred fees and disbursements of counsel to the
Administrative Agent and all reasonable and actually incurred costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and of the Administrative Agent in connection with the review of
Properties for inclusion in calculations required hereunder, and the fees and
disbursements of counsel to the Administrative Agent relating to all such
activities, (b) to pay or reimburse the Administrative Agent and the Lenders for
all their actually incurred costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents and the Fee
Letter, including the actually incurred fees and disbursements of their
respective counsel and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents, (c) to
pay, and indemnify and hold harmless the Administrative Agent and the Lenders
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the actually incurred fees and disbursements of
counsel to the Administrative Agent and any Lender incurred in connection with
the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 11.1(h) or 11.1(i), including, without limitation (i) any
motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor‑in‑possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Administrative Agent and/or the Lenders may pay
such amounts on behalf of the Borrower and such amounts shall be deemed to be
Obligations owing hereunder.
Section 13.3    Stamp, Intangible and Recording Taxes.


The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.
Section 13.4    Setoff.


Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not




--------------------------------------------------------------------------------




by way of limitation of any such rights, the Borrower hereby authorizes the
Administrative Agent, each Lender, each Affiliate of the Administrative Agent,
or any Lender, and each Participant, at any time or from time to time while an
Event of Default exists, without notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender, an
Affiliate of or a Lender, or a Participant, subject to receipt of the prior
written consent of the Requisite Lenders exercised in their sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, any Affiliate of the
Administrative Agent, or such Lender, or such Participant, to or for the credit
or the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.
Section 13.5    Litigation; Jurisdiction; Other Matters; Waivers.


(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.
(b)    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.
(c)    THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND




--------------------------------------------------------------------------------




COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED
FOR HEREIN. SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT,
PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING THEREOF,
THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE
ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS.
(d)    THE PROVISIONS OF THIS SECTION 13.5 HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS AGREEMENT.
Section 13.6    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations, as applicable, hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of an assigning
Lender's Commitment and the Loans at the time owing to it, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment, unless each of the Administrative Agent and, so long as no
Default or Event of Default shall exist, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that if, after giving effect to such assignment, the amount of the Commitment
held by such assigning Lender or the outstanding principal balance of the Loans
of such assigning Lender, as applicable, would be less than $5,000,000, then
such assigning Lender shall assign the entire amount of its Commitment and the
Loans at the time owing to it.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent




--------------------------------------------------------------------------------




required by clause (i)(B) of this subsection (b) and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender.
(iv)Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender as such time) for each assignment, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the Assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such transferor Lender, as appropriate.
(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates, any other Loan Party or any of their
respective Subsidiaries.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)Assignments by Specified Swap Provider. If the assigning Lender (or its
Affiliate) is a Specified Swap Provider and if after giving effect to such
assignment such Lender will hold no further Loans or Commitments under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Swap Contracts to the Eligible Assignee or another Lender (or
Affiliate thereof).
(viii)Amendments to Schedule 1.1(a). The Administrative Agent may unilaterally
amend Schedule 1.1(a) attached hereto to reflect any permitted assignment
effected hereunder, subject to concurrent written notice to the Borrower.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following Section 13.6(c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.10 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.6(d) below.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)Participations. Any Lender may at any time, without the consent of, but
subject to notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender's rights




--------------------------------------------------------------------------------




and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender's Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty. Subject to the immediately following
Section 13.6(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10, 5.1, 5.4 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3 as though it were
a Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10 and 5.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Administrative Agent, to comply with Section 3.10(c) as though
it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


Section 13.7    Amendments and Waivers.


(a)Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any Fee Letter) may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document (other than any Fee Letter) may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.
(b)Certain Requisite Lender Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include the Lender then acting as Administrative
Agent), do any of the following:
1.amend Section 10.1, waive the Borrower's performance of observance of any of
the covenants set forth in such Section, or waive any Default or Event of
Default occurring under Section 11.1 resulting from a violation of such Section;
or
2.modify the definitions of the terms “EBITDA”, “Total Fixed Charges”, “Total
Asset Value”, “Indebtedness”, “Interest Expense”, “Total Indebtedness”, “Total
Leverage Ratio”, “Unencumbered Asset Value”, or “Unencumbered NOI” (or the
definitions used in any of the foregoing such definitions or the percentages or
rates used in the calculation thereof).
(c)Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment,




--------------------------------------------------------------------------------




waiver or consent shall, unless in writing, and signed by each of the Lenders
directly and adversely affected thereby (or the Administrative Agent at the
written direction of such Lenders), do any of the following:
1.increase the Commitments of the Lenders (excluding any increase as a result of
an assignment of Commitments permitted under Section 13.6 and any increases
contemplated under Section 2.9) or subject the Lenders to any additional
obligations except for increases contemplated under Section 2.9;
2.reduce the principal of, or interest that has accrued or the rates of interest
that will be charged on the outstanding principal amount of, any Loans or other
Obligations;
3.reduce the amount of any Fees payable to the Lenders hereunder, other than
Fees payable under any Fee Letter;
4.modify the definition of “Maturity Date”, otherwise postpone any date fixed
for any payment of principal of, or interest on, any Loans or for the payment of
Fees or any other Obligations, beyond the Maturity Date;
5.modify the definitions of “Commitment Percentage” or amend or otherwise modify
the provisions of Section 3.2;
6.amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
7.modify the definition of the term “Requisite Lenders” or modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
8.release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.12; or
9.waive a Default or Event of Default under Section 11.1(a), except as provided
in Section 11.7.
(d)Amendment of Administrative Agent's Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that (i) diminishes the rights of a Specified Swap Provider in a manner or to an
extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Swap Provider shall, in addition to
the Lenders required hereinabove to take such action, require the consent of the
Lender that is (or having an Affiliate that is) such Specified Swap Provider. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon and any amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose set forth
therein. No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default. Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances.


Section 13.8    Non-Liability of Administrative Agent and Lenders.


The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. None of the Administrative Agent or any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. None of the Administrative Agent or any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower's business or
operations.
Section 13.9    Confidentiality.


Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling




--------------------------------------------------------------------------------




confidential information of this nature and in accordance with safe and sound
banking practices but in any event may make disclosure: (a) to its Affiliates
and to its and its Affiliates' respective partners, directors, officers,
employees, agents, advisors and other representatives on a confidential basis
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential in accordance with this Section 13.9); (b) subject
to an agreement containing provisions substantially the same as those of this
Section 13.9, to (i) any actual or proposed Assignee, Participant or other
transferee in connection with a potential transfer of any Commitment or
participation therein as permitted hereunder, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings, or as otherwise required by Applicable
Law; (d) to the Administrative Agent's or such Lender's independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Swap Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Swap Contract)
or the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 13.9 actually known by the Administrative Agent or such Lender to
be a breach of this Section 13.9 or (ii) becomes available to the Administrative
Agent, any Lender or any Affiliate of the Administrative Agent or any Lender on
a non-confidential basis from a source other than the Borrower or any Affiliate
of the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender. As used in this
Section 13.9, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower, any other Loan
Party, any other Subsidiary or any Affiliate, provided that, in the case of any
such information received from the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 13.9
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 13.10    Indemnification.


(a)The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Lenders, all of the Affiliates of each of the
Administrative Agent or any of the Lenders, and their respective directors,
officers, shareholders, agents and employees (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the actually incurred fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs specifically
covered by Section 3.10 or 5.1 or expressly excluded from the coverage of such
Sections) incurred by an Indemnified Party in connection with, arising out of,
or by reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii)  Loans hereunder; (iii) any actual or proposed use by
the Borrower of the proceeds of the Loans; (iv) the Administrative Agent's or
any Lender's entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the




--------------------------------------------------------------------------------




Subsidiaries; (vii) the fact that the Administrative Agent and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all costs and expenses (including actually incurred counsel fees
and disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower, any
other Loan Party or any other Subsidiary that violates a sanction administered
or enforced by the OFAC; or (x) any violation or non‑compliance by the Borrower
or any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Administrative Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for any acts or omissions of such Indemnified Party in
connection with matters described in this Section 13.10(a) to the extent arising
from the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.
(b)The Borrower's indemnification obligations under this Section 13.10 shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.
(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.
(d)All reasonable and actually incurred fees and expenses of, and all amounts
paid to third‑persons by, or on behalf of, an Indemnified Party shall be
advanced by the Borrower upon the written request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.
(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
(f)If and to the extent that the obligations of the Borrower under this
Section 13.10 are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.
(g)The Borrower's obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a




--------------------------------------------------------------------------------




party.
References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified Swap
Providers.
Section 13.11    Termination; Survival.


This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b)  none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10, 5.1, 5.4, 12.8, 13.2
and 13.10 and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.5, shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.
Section 13.12    Severability of Provisions.


If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 13.13    GOVERNING LAW.


THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 13.14    Counterparts.


To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 13.15    Obligations with Respect to Loan Parties.


The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
Section 13.16    Independence of Covenants.


All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 13.17    Limitation of Liability.






--------------------------------------------------------------------------------




None of the Administrative Agent or any Lender, or any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and, to the extent permissible under
Applicable Law, the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by the Borrower in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents or the
Fee Letter, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. To the extent permissible under Applicable Law, the
Borrower hereby waives, releases, and agrees not to sue the Administrative Agent
or any Lender or any of the Administrative Agent's or any Lender's Affiliates,
officers, directors, employees, or agents for punitive damages in respect of any
claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 13.18    Entire Agreement.


This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.
Section 13.19    Construction.


The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.
Section 13.20    Headings.


The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 13.21    Time.


Time is of the essence with respect to each provision of this Agreement.


[Signatures on Following Pages]




























--------------------------------------------------------------------------------






















IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.




Healthcare Trust of America Holdings, LP,
a Delaware limited partnership


By:    Healthcare Trust of America, Inc.,
its General Partner




By:    
Name: Kellie S. Pruitt
Title: Chief Financial Officer














































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------










































Signature Page to Credit Agreement with Healthcare Trust of America Holdings, LP




Wells Fargo Bank, National Association, as Administrative Agent and as a Lender




By:    
Name: Dale Northup
Title: Vice President












[Signatures Continued on Next Page]
















































--------------------------------------------------------------------------------
















































Signature Page to Credit Agreement with Healthcare Trust of America Holdings, LP




CAPITAL ONE, N.A.




By:    
Name: Ashish Tandon
Title: Vice President










[Signatures Continued on Next Page]


Signature Page to Credit Agreement with Healthcare Trust of America Holdings, LP




PNC BANK, NATIONAL ASSOCIATION




By:    
Name: Tyler Lowry
Title: Vice President












[Signatures Continued on Next Page]












--------------------------------------------------------------------------------
















































Signature Page to Credit Agreement with Healthcare Trust of America Holdings, LP




THE HUNTINGTON NATIONAL BANK,
a national banking association




By:    
Name: Michael L. Kauffman
Title: Senior Vice President








[Signatures Continued on Next Page]










G-1










































--------------------------------------------------------------------------------


















































Error! Unknown document property name.
Signature Page to Credit Agreement with Healthcare Trust of America Holdings, LP




NATIONAL BANK OF ARIZONA,
a national banking association




By:    
Name: Robert Cooper
Title: Vice President










[End signatures.]




